Exhibit 10.6
GUARANTY AND UNDERTAKING AGREEMENT
Dated as of June 16, 2009
among
THE GUARANTORS PARTY HERETO,
each a debtor and debtor-in-possession Chapter 11 of the Bankruptcy Code,
and
ABITIBI-CONSOLIDATED INC.,
a company operating pursuant to a proceeding under the Canadian CCAA,
in favor of
CITIBANK, N.A.,
as Agent for the Banks

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE 1

 
        Definitions

 
       
SECTION 1.01. Definitions
    1  
SECTION 1.02. Terms Generally
    18  
 
        ARTICLE 2

 
        Guarantees

 
       
SECTION 2.01. The Guarantees
    18  
SECTION 2.02. Guarantee Unconditional
    18  
SECTION 2.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances
    19  
SECTION 2.04. Waiver By Guarantors
    19  
SECTION 2.05. Subrogation
    20  
SECTION 2.06. Stay Of Acceleration
    20  
SECTION 2.07. Payments
    20  
 
        ARTICLE 3

 
        Representations And Warranties Of The Obligors

 
       
SECTION 3.01. Existence, Qualification And Power; Compliance With Laws
    20  
SECTION 3.02. Authorization; No Contravention
    21  
SECTION 3.03. Governmental Authorization; Other Consents
    21  
SECTION 3.04. Binding Effect
    21  
SECTION 3.05. Historical Financial Statements
    22  
SECTION 3.06. Projections.
    22  
SECTION 3.07. Material Litigation
    22  
SECTION 3.08. Ownership Of Property; Liens
    22  
SECTION 3.09. Environmental Matters
    23  
SECTION 3.10. Taxes
    24  
SECTION 3.11. ERISA and Pension Plan Compliance
    24  
SECTION 3.12. Subsidiaries; Equity Interests
    25  
SECTION 3.13. Margin Regulations; Investment Company Act
    26  
SECTION 3.14. Disclosure
    26  
SECTION 3.15. Labor Matters
    26  
SECTION 3.16. The US Interim Order, the US Final Order and the Canadian Amended
Order
    27  

 



--------------------------------------------------------------------------------



 



         
SECTION 3.17. Material Contracts
    27  
SECTION 3.18. PATRIOT Act
    27  
SECTION 3.19. Priority
    27  
 
        ARTICLE 4

 
        Affirmative Covenants

 
       
SECTION 4.01. Financial Statements
    28  
SECTION 4.02. Other Information
    29  
SECTION 4.03. Notices
    30  
SECTION 4.04. 13-Week Projections
    31  
SECTION 4.05. Payment of Taxes and Claims; Compliance with Obligations
    32  
SECTION 4.06. Preservation of Existence, Etc.
    32  
SECTION 4.07. Maintenance of Properties
    32  
SECTION 4.08. Maintenance of Insurance
    32  
SECTION 4.09. Maintenance of Insurance Policy
    33  
SECTION 4.10. Compliance With Laws
    33  
SECTION 4.11. Books and Records; Inspections
    33  
SECTION 4.12. ERISA and Pension Plans
    33  
SECTION 4.13. Further Assurances.
    34  
SECTION 4.14. Credit Ratings
    34  
 
        ARTICLE 5

 
        Negative Covenants

 
       
SECTION 5.01. Liens
    35  
SECTION 5.02. Investments
    37  
SECTION 5.03. Indebtedness
    38  
SECTION 5.04. Fundamental Changes; Disposition Of Assets; Acquisitions
    40  
SECTION 5.05. Disposal of Subsidiary Equity Interests
    41  
SECTION 5.06. Conduct of Business
    41  
SECTION 5.07. Transactions with Affiliates
    41  
SECTION 5.08. Restricted Junior Payments
    42  
SECTION 5.09. Actions Voiding Coverage Under the Insurance Policy
    42  
SECTION 5.10. Accounting Changes
    42  
SECTION 5.11. Chapter 11 Claims
    43  
SECTION 5.12. Carve-out
    43  
SECTION 5.13. Amendments or Waivers of Organizational Documents and Certain
Related Agreements
    43  
SECTION 5.14. Minimum Cumulative Consolidated EBITDAR
    43  
SECTION 5.15. Minimum Liquidity
    44  
SECTION 5.16. Combined Capital Expenditures
    44  

 



--------------------------------------------------------------------------------



 



          ARTICLE 6
Events Of Default

 
        ARTICLE 7

 
        Miscellaneous

 
       
SECTION 7.01. Notices
    47  
SECTION 7.02. Survival of Agreements, Representations and Warranties, Etc.
    49  
SECTION 7.03. No Waiver
    49  
SECTION 7.04. Amendments and Waivers
    49  
SECTION 7.05. Successors and Assigns
    49  
SECTION 7.06. Damages Waiver
    49  
SECTION 7.07. Severability
    49  
SECTION 7.08. Governing Law; Jurisdiction; Etc.
    49  
SECTION 7.09. WAIVER OF JURY TRIAL
    50  
SECTION 7.10. Counterparts; Integration
    50  
SECTION 7.11. Judgment Currency
    50  
SECTION 7.12. Assignment of Guaranteed Obligations
    51  
SECTION 7.13. Execution By ACI
    51  
SECTION 7.14. Interpretation (Québec)
    51  
SECTION 7.15. Language
    52  
SECTION 7.16. Effectiveness
    52  

     
Exhibit A
  Form of Intercompany Subordination Agreement  
Schedule 3.07
  Adverse Proceedings
Schedule 3.09
  Environmental Matters
Schedule 3.11
  ERISA and Pension Plan Matters
Schedule 3.12
  Subsidiaries
Schedule 4.01
  Website Address

 



--------------------------------------------------------------------------------



 



     GUARANTY AND UNDERTAKING AGREEMENT dated as of June 16, 2009 (this
“Agreement”), by and among THE GUARANTORS PARTY HERETO, each a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “Guarantors”),
ABITIBI-CONSOLIDATED INC., a Canadian corporation and a company operating
pursuant to a proceeding under the CCAA (“ACI” and together with the Guarantors,
the “Obligors”), and CITIBANK, N.A., as agent for the Banks (the “Agent”).
INTRODUCTORY STATEMENT
     WHEREAS, ACI and each of the Guarantors is an Affiliate of
Abitibi-Consolidated U.S. Funding Corp., a Delaware corporation (the “Seller”);
and
     WHEREAS, the Seller has entered into that certain Second Amended and
Restated Receivables Purchase Agreement dated as of June 16, 2009 (the “ARRPA”)
among the Seller, Abitibi Consolidated Sales Corporation, a Delaware
corporation, as Servicer (“ACSC”), ACI, as Subservicer, the Agent and the banks
party thereto (the “Banks”).
     WHEREAS, in consideration of the financial and other support that the
Seller has provided, and such financial and other support as the Seller may in
the future provide, to each Guarantor and to ACI, each Guarantor and ACI is
willing to enter into this Agreement;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligors agree as follows:
ARTICLE 1
Definitions
     SECTION 1.01. Definitions.
     (a) Terms Defined Herein. As used in this Agreement, the following terms
shall have the meanings specified below:
     “13-Week Projection” shall mean a cash flow forecast setting forth the
projected combined cash receipts and cash disbursements of the Abitibi Entities
(other than Augusta Newsprint) and the Seller on a weekly basis for the
following 13 calendar weeks, in substantially the form previously delivered to
the Agent. As used herein, “13-Week Projection” shall refer to the most recent
13-Week Projection delivered by the Obligors in accordance with Section 4.04.
     “ABH” shall mean AbitibiBowater Inc., a Delaware corporation.

1



--------------------------------------------------------------------------------



 



     “Abitibi DIP Term Facility” shall mean any debtor in possession term loan
facility provided to ACI or Donohue; provided that neither the Seller nor any
Guarantor shall be liable in respect of any portion thereof.
     “Abitibi Entity” shall mean each of ACI, Donohue and their respective
Subsidiaries, other than the Seller.
     “Abitibi Petitioner” shall have the meaning specified in the Canadian
Initial Order.
     “ACI” shall have the meaning specified in the Preamble hereto.
     “ACSC” shall have the meaning specified in the Introductory Statement
hereto.
     “Adverse Proceeding” shall mean any action, claim (including any
environmental claims), suit, charge, order, direction, proceeding, hearing (in
each case, whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of any
Abitibi Entity) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of ACI or Donohue,
threatened against or affecting any Abitibi Entity or any property of any
Abitibi Entity.
     “Affiliate” shall mean, with respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, such specified Person. The
term “control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
provided that, for purposes of Section 5.07, “control” shall also include the
possession, directly or indirectly, of the power to vote 10% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person, whether through the ownership
of voting securities, by contract or otherwise; “controlling” and “controlled”
have meanings correlative of the foregoing.
     “Agent” shall have the meaning specified in the Preamble hereto.
     “Applicable Date” shall have the meaning specified in Section 5.14.
     “ARRPA” shall have the meaning specified in the Introductory Statement
hereto.
     “Asset Sale” shall mean a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person (other than the Seller or any Guarantor), in one
transaction or a series of transactions, of all or any part of any Abitibi
Entity’s businesses, assets or properties of any kind, whether real, personal,
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, including the Equity Interests of any of ACI’s or
Donohue’s Subsidiaries, other than inventory (or other assets) sold, leased or
licensed in the ordinary course of business. Notwithstanding the foregoing, none
of the following shall be deemed to be an Asset Sale:

2



--------------------------------------------------------------------------------



 



     (1) any single transaction or series of related transactions that involves
assets having a fair market value of less than $5,000,000;
     (2) dispositions of leasehold improvements or leased assets in connection
with the termination of an operating lease;
     (3) transfers of assets between or among the Abitibi Entities;
     (4) sales or other dispositions of Cash Equivalents or obligations in
settlement of Hedge Agreements;
     (5) sales, transfers or other dispositions of the assets of Bridgewater or
any of its Subsidiaries in satisfaction of all or any portion of their
respective obligations;
     (6) the creation of a Lien to the extent that the creation thereof is
permitted under Section 5.01;
     (7) sales or other dispositions of assets constituting collateral under the
Abitibi DIP Term Facility pursuant to the exercise of remedies under the
documents governing the Abitibi DIP Term Facility;
     (8) dispositions of accounts receivable and other payment obligations in
connection with the compromise, settlement or collection thereof in the ordinary
course of business or in bankruptcy or similar proceedings, and transfers of
accounts receivable, other payment obligations and related assets in connection
with credit insurance; and
     (9) sales or other dispositions of assets of any Subsidiary that is not a
wholly-owned Subsidiary.
     “Augusta Newsprint” shall mean Augusta Newsprint Company, a Georgia
corporation.
     “Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
     “Authorized Officer Certification” shall mean, with respect to the
financial statements for which such certification is required, the certification
of the chief financial officer, treasurer or assistant treasurer of ACI and the
chief financial officer, treasurer or assistant treasurer of Donohue that
(i) such financial statements fairly present, in all material respects, the
financial condition of the Abitibi Entities, as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
except, in the case of unaudited financial statements, for the absence of
footnotes and for normal year-end audit adjustments and (ii) no Default or Event
of Default has occurred and is continuing (provided, that each Authorized
Officer Certification delivered pursuant to Section 4.01(b) or 4.01(c) shall
also include the computation of Cumulative Consolidated EBITDAR for the
applicable Fiscal Quarter or Fiscal Year).
     “Bankruptcy Code” shall mean the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et
seq.).

3



--------------------------------------------------------------------------------



 



     “Bankruptcy Courts” shall mean, collectively, the Bankruptcy Court and the
Canadian Court.
     “Banks” shall have the meaning specified in the Introductory Statement
hereto.
     “Bowater Entities” shall mean, collectively, (a) ABH, (b) Bowater
Incorporated and its Subsidiaries and (c) Bowater Newsprint South LLC and its
Subsidiaries.
     “Bridgewater” shall mean Bridgewater Paper Company Limited, a U.K. company
limited by shares.
     “Canada Pension Plan” shall mean the public pension plan created pursuant
to the Canada Pension Plan, R.S. 1985, c. C-8.
     “Canadian Case” shall mean the case commenced on April 17, 2009 by ACI and
certain of its Subsidiaries pursuant to the CCAA in the Canadian Court.
     “Canadian GAAP” shall mean generally accepted accounting principles in
Canada as in effect from time to time.
     “Canadian Initial Order” means the Second Amended Initial Order made by the
Canadian Court in the Canadian Case on May 6, 2009 as amended on or prior to the
date hereof.
     “Canadian Person” shall mean any Person that is organized under the laws of
Canada or any province or territory thereof.
     “Capital Expenditures” shall mean expenditures of a Person that are or
should be included in “purchase of property and equipment” or similar items
reflected in the statement of cash flows of such Person.
     “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
     “Carve-Out” shall mean (a) all allowed professional fees and disbursements
incurred by the professionals retained, pursuant to sections 327, 328 or 1103(a)
of the Bankruptcy Code, by the Obligors and any statutory committee appointed in
the US Cases and any disbursements of any member of such committee in an
aggregate amount not to exceed (i) $7,500,000 in the aggregate in respect of
professional fees and disbursements incurred following the occurrence and during
the pendency of an Event of Default or an event of default under any such other
post-petition facility of any of the Obligors (each a “Carve-Out Event”) plus
(ii) professional fees and disbursements incurred prior to the occurrence of a
Carve-Out Event to the extent subsequently allowed plus (iii) professional fees
and disbursements incurred from and after the date on which the Carve-Out Event
is no longer continuing to the extent subsequently allowed and (b) quarterly
fees required to be paid pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable
to the Clerk of the Bankruptcy Court; provided, however, that no portion of the
Carve-Out shall be used to pay professional fees and disbursements incurred in
connection with (i) asserting any claims or causes of action against the Agent,
the Banks, the Syndication Agent or

4



--------------------------------------------------------------------------------



 



the Seller or any of their respective successors and assigns and/or challenging
or raising any defense to the Guaranteed Obligations, the Superpriority Guaranty
Claims or the Superpriority Receivables Claims, (ii) asserting or prosecuting
any action for preferences, fraudulent conveyances, or other avoidance power
claims against the Agent, the Banks, the Syndication Agent or the Seller or any
of their respective successors and assigns, (iii) objecting to or contesting the
true sale nature of the sale and/or contribution of the Transferred Receivables
or (iv) objecting to or contesting in any manner, or raising any defenses to,
the validity, perfection, priority, extent or enforceability of the Guaranteed
Obligations under or in connection with the Transaction Documents, provided
further, however, that the Carve-Out may include professional fees and
disbursements for investigation of such claims, causes of action or defenses in
an aggregate amount not to exceed $50,000.
     “Cases” shall mean, collectively, the US Cases and the Canadian Case.
     “Cash Equivalents” shall mean, as at any date of determination, any of the
following to the extent readily monetized: (i) readily marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the government of the United States of America or the government of
Canada or (b) issued by any agency or instrumentality of the government of the
United States of America or the government of Canada, the obligations of which
are backed by the full faith and credit of such government, in each case
maturing within one year after the date of acquisition thereof; (ii) readily
marketable direct obligations issued by any state of the United States of
America or any province of Canada, or any political subdivision of any such
state or province or any public instrumentality thereof, in each case maturing
within one year after such date and having a rating of at least A-1 from S&P or
P-1 from Moody’s; (iii) insured demand deposits, time deposits or certificates
of deposit maturing within one year after the date of acquisition thereof (in
the case of time deposits or certificates of deposit) of (1) any commercial bank
that (A) is a member of the Federal Reserve System, (B) issues (or the parent of
which issues) commercial paper rated as described in clause (v), (C) is
organized under the laws of the United States of America or any state thereof
and (D) has combined capital and surplus of at least $500,000,000 or (2) any
bank listed on Schedule I of the Bank Act (Canada) that has Tier 1 capital (as
defined in OSFI Guideline A-1 on Capital Adequacy Requirements) of not less than
$500,000,000; (iv) repurchase obligations, having a term of not more than ten
days, with respect to underlying securities of the types described in clauses
(i) entered into with any commercial bank satisfying the requirements of clause
(iii); (v) commercial paper issued by a Person organized under the laws of any
state of the United States of America or Canada maturing no later than the
Business Day prior to the first Settlement Date (Yield and Fees) following the
date of purchase and having a rating of at least A-1 from S&P and at least P-1
from Moody’s; and (vi) shares of any no load money market mutual fund (A) having
a rating from each rating agency rating such fund in its highest investment
category and (B) having substantially all of its assets invested continuously in
the types of investments referred to in clauses (i), (ii) and (iii) above
(including such funds for which the Agent or any of its Affiliates is investment
manager or advisor).
     “Change of Control” shall mean, at any time, (a) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act
of 1934) (i) shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting and/or economic interest in the Equity Interests of
ABH or (ii) shall have obtained the power (whether

5



--------------------------------------------------------------------------------



 



or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of ABH; (b) ABH shall cease to beneficially own and
control directly 100% on a fully diluted basis of the economic and voting
interest in the Equity Interests of ACI; provided that for purposes of this
clause (b), the exchangeable shares issued by AbitibiBowater Canada Inc. (f/k/a
Bowater Canada, Inc.) outstanding on April 1, 2008 shall be deemed to have been
exchanged for Equity Interests of ABH; (c) ACI shall cease to beneficially own
and control directly 100% on a fully diluted basis of the economic and voting
interest in the Equity Interests of Abitibi-Consolidated Company of Canada;
(d) ABH (or any wholly owned Subsidiary of ABH that is organized under the laws
of any state of the United States but is not Bowater Incorporated or any
Subsidiary thereof) shall cease to collectively and beneficially own and control
directly 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of Donohue; (e) Donohue shall cease to beneficially own and
control, directly or indirectly, 100% on a fully diluted basis of the economic
and voting interest in the Equity Interests of each of its Subsidiaries that is
a Guarantor; or (f) the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of ABH cease to be occupied by
Persons who either (i) were members of the board of directors of ABH on the
Effective Date or (ii) were nominated for election by the board of directors of
ABH, a majority of whom were directors on the Effective Date or whose election
or nomination for election was previously approved by a majority of such
directors.
     “Chapter 11 Cases” shall mean the proceedings under chapter 11 of the
Bankruptcy Code commenced by the Guarantors on the Petition Date.
     “Chapter 15 Case” shall mean the case filed on April 19, 2009 by ACI and
certain of its Subsidiaries in the Bankruptcy Court under chapter 15 of the
Bankruptcy Code.
     “Combined Capital Expenditures” shall mean an amount equal to the sum,
without duplication, of (a) Consolidated Capital Expenditures of ACI and its
Subsidiaries plus (b) Consolidated Capital Expenditures of Donohue and its
Subsidiaries.
     “Commodity Agreement” shall mean any commodity exchange contract, commodity
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the commodity risk associated with the Abitibi Entities’ operations and not for
speculative purposes.
     “Consolidated Capital Expenditures” shall mean, for any period, the
aggregate of all expenditures of a Person and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of such Person and its
Subsidiaries.
     “Consolidated EBITDAR” shall mean, with respect to the Abitibi Entities for
any period, the sum, without duplication, of:
     (a) Consolidated Net Income for such period (after giving effect to the
proviso to the definition of “Consolidated Non-Cash Charges”), plus

6



--------------------------------------------------------------------------------



 



     (b) to the extent such Consolidated Net Income for such period has been
reduced thereby,
     (i) all income taxes paid or accrued during such period,
     (ii) Consolidated Interest Expense for such period,
     (iii) Consolidated Non-Cash Charges for such period,
     (iv) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary,
     (v) (A) any costs, fees, expenses or disbursements of attorneys,
consultants or advisors to the Abitibi Entities, in each case, incurred in
connection with the ongoing administration of the Cases and the negotiation,
execution and documentation of the Transaction Documents, together with any such
costs, fees, expenses or disbursements paid to the attorneys, consultants and
advisors of the agents and lenders in connection therewith and (B) any upfront,
arrangement or other fees paid by the Obligors in connection with the Facility,
in each case for such period, minus
     (c) to the extent such Consolidated Net Income for such period has been
increased thereby, Consolidated Non-Cash Gains for such period.
     “Consolidated Interest Expense” shall mean, with respect to the Abitibi
Entities and for any period, the sum, without duplication, of (a) the interest
expense (including (i) imputed interest expense in respect of Capital Leases and
(ii) “yield” expense and fee expense incurred as a result of the transactions
pursuant to the ARRPA) of the Abitibi Entities for such period, determined on a
combined basis and otherwise in accordance with GAAP and (b) any interest
accrued during such period, in respect of Indebtedness of any Abitibi Entity,
that is required under GAAP to be capitalized rather than included in
consolidated (or combined) interest expense for such period.
     “Consolidated Net Income” shall mean, with respect to the Abitibi Entities,
for any period, net income (or loss) determined on a combined basis in
accordance with GAAP for such period; provided that there shall be excluded
therefrom (but only to the extent included in the calculation of the foregoing):
     (a) gains or losses from disposals, asset impairments or reversal of
impairments or abandonments or reserves relating thereto;
     (b) gains or losses on foreign currency translation in connection with the
remeasurement of balance sheet assets and liabilities;
     (c) items classified as extraordinary gains or losses; and

7



--------------------------------------------------------------------------------



 



     (d) the net income or loss of any Person that is not a Subsidiary of ACI or
Donohue, except to the extent of cash dividends or distributions paid to ACI,
Donohue or to a Subsidiary.
     “Consolidated Non-Cash Charges” shall mean, with respect to the Abitibi
Entities, for any period, the aggregate depreciation, amortization and other
non-recurring non-cash expenses reducing Consolidated Net Income for such period
(provided that if any such other non-recurring non-cash expense represents a
reserve or similar provision for cash expenditures in a future period, such cash
expenditures shall be deducted from Consolidated Net Income in the determination
of Consolidated EBITDAR for the period in which such cash expenditures are
made).
     “Consolidated Non-Cash Gains” shall mean, with respect to the Abitibi
Entities, for any period, the aggregate non-recurring non-cash items increasing
Consolidated Net Income for such period (excluding (i) the accrual of revenue
consistent with past practice and (ii) the reversal in such period of an accrual
of, or cash reserve for, cash expenses in a prior period, to the extent such
accrual or reserve did not increase Consolidated EBITDAR in a prior period).
     “Contractual Obligation” shall mean, as applied to any Person, any
obligation of such Person under any Security issued by that Person or any
indenture, mortgage, deed of trust, lease, contract, undertaking, agreement or
other instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
     “Currency Agreement” shall mean any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with the Abitibi Entities’ operations and
not for speculative purposes.
     “Default” shall mean a condition or event that constitutes an Event of
Default or which, after notice or lapse of time or both, would become, unless
cured or waived, an Event of Default.
     “Disqualified Equity Interests” shall mean any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable (other than solely
for Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments or dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, except, in the case of clauses (a) and
(b), if as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of such a change of control or asset
sale event are subject to the prior payment in full of all Guaranteed
Obligations.
     “Donohue” shall mean Donohue Corp., a Delaware corporation.
     “Effective Date” shall mean June 16, 2009.

8



--------------------------------------------------------------------------------



 



     “Employee Benefit Plan” shall mean (a) in respect of any Abitibi Entity
that is a US Person, any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was sponsored, maintained or contributed to by, or required to
be contributed by any Abitibi Entity or any of their respective ERISA Affiliates
in the preceding six calendar years, and (b) in respect of any Abitibi Entity
that is a Canadian Person, any employee benefit plan of any nature or kind that
is not a Pension Plan and is maintained by or contributed to, or required to be
maintained by or contributed to, by any Abitibi Entity that is a Canadian
Person.
     “Environmental Claim” shall mean any written notice of investigation,
notice of violation, claim, action, suit, charge, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any Environmental Law or any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to worker health and safety, natural
resources or the environment.
     “Environmental Laws” shall mean any and all foreign or domestic, federal
(U.S. or Canadian), state, provincial or municipal or any subdivision of any of
them laws (including the common law), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, and any other Laws or any
other requirements of Governmental Authorities relating to: (a) environmental
matters, including those relating to any Hazardous Materials Activity and
endangered or threatened species; (b) the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, management, control, containment, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing; (c) any actual or alleged
damage, injury, threat or harm to worker health and safety, natural resources or
the environment or the preservation or reclamation of natural resources or the
environment; (d) forestation; or (e) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare;
in each case, in any manner applicable to any Abitibi Entity or any Property.
     “Equity Interests” shall mean any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” shall mean, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(c) any member of an affiliated service group within the meaning of Section

9



--------------------------------------------------------------------------------



 



414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (a) above or any trade or business described in clause
(b) above is a member. Any former ERISA Affiliate of any Abitibi Entity shall
continue to be considered an ERISA Affiliate of such Abitibi Entity within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of such Abitibi Entity and with respect to liabilities arising after
such period for which such Abitibi Entity could be liable under the Internal
Revenue Code or ERISA.
     “ERISA Event” shall mean, with respect to any Abitibi Entity that is a US
Person, (a) a “reportable event” within the meaning of Section 4043 of ERISA and
the regulations issued thereunder with respect to any Pension Plan (excluding
those for which the provision for 30-day notice to the PBGC has been waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
or Section 430, as applicable, of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any Abitibi Entity or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in either case in liability to any Abitibi
Entity or any of their respective Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan under Section 4042(a)(1)-(3) of ERISA; (f) the imposition of liability on
any Abitibi Entity or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (g) the withdrawal of any Abitibi Entity or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by any Abitibi Entity or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which could give rise to the
imposition on any Abitibi Entity or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
any Abitibi Entity or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (k) the imposition of a
lien pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a
violation of Section 436 of the Internal Revenue Code.
     “Event of Default” shall have the meaning set forth in Article 6.

10



--------------------------------------------------------------------------------



 



     “Facility” shall mean the accounts receivable purchase facility made
available to the Seller pursuant to the Transaction Documents.
     “Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
     “Fiscal Year” shall mean the fiscal year of the Abitibi Entities ending on
December 31 of each calendar year.
     “GAAP” shall mean, for any period prior to January 1, 2009, Canadian GAAP
and, for any period commencing on or after January 1, 2009, US GAAP.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Governmental Authorization” shall mean any permit, license, approval,
authorization, plan, directive, consent order or consent decree or other like
instrument of or from or required by any Governmental Authority.
     “Guarantee” by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Guaranteed Obligations” shall mean all payment obligations of the Seller
under the Transaction Documents, including without limitation, payment of the
Termination Amount and all Indemnified Amounts.
     “Guarantors” shall have the meaning specified in the Preamble hereto.
     “Hazardous Materials” shall mean any chemical, material, substance or
waste, exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard or cause an adverse effect to the
health and safety of the owners, occupants or any Persons or property in the
vicinity of any Property or to the indoor or outdoor environment, including
asbestos, petroleum (or any breakdown constituents), dioxin, pentachlorophenol
and polychlorinated biphenyls.

11



--------------------------------------------------------------------------------



 



     “Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
     “Hedge Agreement” shall mean an Interest Rate Agreement, a Commodity
Agreement or a Currency Agreement.
     “Historical Financial Statements” shall mean (x) the consolidated financial
statements of ACI and its Subsidiaries for Fiscal Year 2007 and Fiscal Year 2006
and (y) the combined financial statements of the Abitibi Entities for Fiscal
Year 2008, in each case certified by an Authorized Officer that they fairly
present, in all material respects, the financial condition of ACI and its
Subsidiaries or the Abitibi Entities, as the case may be, as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated.
     “Indebtedness” shall mean, as applied to any Person, without duplication,
(a) all indebtedness for borrowed money; (b) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-out obligations
(excluding any such obligations incurred under ERISA), which purchase price is
(i) due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument;
(e) all indebtedness secured by any Lien (other than Liens permitted under
Section 5.01(u)) on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, provided that the
amount of any such Indebtedness that is nonrecourse to the credit of that Person
shall be determined to be the lesser of (i) the amount of such Indebtedness and
(ii) the value of the property or assets subject to such Lien; (f) the undrawn
amount of any letter of credit or banker’s acceptance issued or accepted, as the
case may be, for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or otherwise; (g) Disqualified
Equity Interests; (h) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (i) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (j) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (A) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (B) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (A) or (B) of this clause (j), the primary purpose or
intent thereof is as described in clause (i) above; and (k) all obligations of
such Person in respect of any exchange traded or over

12



--------------------------------------------------------------------------------



 



the counter derivative transaction, including any Hedge Agreement, in each case,
whether entered into for hedging or speculative purposes.
     “Interest Rate Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with the
Abitibi Entities’ operations and not for speculative purposes.
     “Internal Revenue Code” shall mean the U.S. Internal Revenue Code of 1986,
as amended to the date hereof and from time to time hereafter, and any successor
statute.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
     “Laws” shall mean, as to any Person, collectively, all applicable
international, foreign, federal (U.S. or Canadian), state, provincial and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case binding on such Person or to which such Person or any of its
property or assets is subject.
     “Lien” shall mean any lien, mortgage, hypothec, pledge, assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing.
     “Liquidity” shall mean, on any date of determination, the sum of (a) the
Dollar Equivalent of the combined amount of Unrestricted Cash of the Abitibi
Entities on such date (excluding, however, any such Unrestricted Cash of the
Abitibi Entities that are not Canadian Persons or US Persons) plus (b) the
Securitization Availability on such date plus (c) the principal amount of loans
available to be borrowed under the Abitibi DIP Term Facility on such date.
     “Material Adverse Effect” shall mean (A) a material adverse effect on
(i) the financial condition, business, operations, assets, liabilities or
prospects of the Abitibi Entities taken as a whole, (ii) the ability of ACI or
any Guarantor to perform any of its obligations under any of the Transaction
Documents to which it is a party or (iii) the legality, validity or
enforceability of the

13



--------------------------------------------------------------------------------



 



Transaction Documents (including, without limitation, the validity,
enforceability or priority of the ownership or security interests granted
thereunder) or (B) a material impairment of the rights or remedies of the Agent
or the Banks under any of the Transaction Documents; provided that a Material
Adverse Effect shall not be deemed to exist as a result of the Bankruptcy Case
and the Canadian Case or the effect thereof or the circumstances and events
leading up thereto.
     “Moody’s” shall mean Moody’s Investors Service, Inc. and any successor
thereto.
     “Multiemployer Plan” shall mean any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Abitibi Entities in the form prepared for presentation to
senior management thereof for the applicable Fiscal Year.
     “Non-Public Information” shall mean information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
     “Obligors” shall have the meaning specified in the Preamble hereto.
     “Organizational Documents” shall mean (a) with respect to any corporation
or company, its certificate, articles or memorandum of incorporation,
organization, association or amalgamation, its letters patent or other
constating documents, in each case, as amended, and its by-laws, if any, as
amended, (b) with respect to any limited partnership, its certificate or
declaration of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended and (d) with respect to any limited liability company, its
articles of organization, as amended, and its operating or incorporation
agreement, as amended. In the event any term or condition of this Agreement or
any other Transaction Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
     “PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “PCTFA” the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada).
     “Pension Plan” shall mean, (a) in respect of any Abitibi Entity that is a
US Person, any Employee Benefit Plan, other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is subject to Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and (b) in respect of any Abitibi Entity
that is a Canadian Person, each pension, supplementary pension, retirement
savings or other retirement income plan or arrangement of any kind, registered
or

14



--------------------------------------------------------------------------------



 



non-registered, established, maintained or contributed to by such Abitibi Entity
in respect of its employees or former employees, but does not include the Canada
Pension Plan or the Québec Pension Plan.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Pre-Petition Payment” shall mean a payment by an Abitibi Entity that is a
party to any of the Cases (by way of adequate protection or otherwise) of
principal or interest on, or otherwise on account of, any Indebtedness of any
Abitibi Entity that is a party to any of the Cases existing on the Petition
Date.
     “Projections” shall have the meaning specified in Section 3.06(a).
     “Property” shall mean any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Abitibi Entity or any of their respective
predecessors or Affiliates.
     “Québec Pension Plan” shall mean the public pension plan created pursuant
to An Act respecting the Québec Pension Plan, R.S.Q. C.R-9.
     “RCRA” shall mean the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et. seq.).
     “Release” shall mean any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material) or the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
     “Reorganization Plan” shall mean a plan of reorganization in any of the US
Cases or a plan of compromise or arrangement in the Canadian Case.
     “Restricted Junior Payment” shall mean (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of ACI or Donohue now or hereafter outstanding, except a dividend payable solely
in shares of that class of stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of ACI or Donohue now or hereafter outstanding; (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of ACI or Donohue (or any direct or
indirect parent thereof) now or hereafter outstanding; and (d) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, (i) any pre-petition
Indebtedness or (ii) any Indebtedness that is subordinated to (or that is
required to be subordinated to) the Guaranteed Obligations.

15



--------------------------------------------------------------------------------



 



     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Securities” shall mean any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
     “Securitization Availability” shall mean, on any date of determination,
(a) the lesser of (i) Collateral Availability and (ii) the Purchase Limit, minus
(b) the aggregate outstanding Capital of Receivable Interests.
     “Subsidiary” shall mean with respect to any Person, (a) a corporation a
majority of the voting Equity Interests of which are at the time, directly or
indirectly, owned by such Person; or (b) any other Person (other than a
corporation), including, a partnership, limited liability company, business
trust or joint venture, in which such Person, at the time thereof, directly or
indirectly, has at least a majority ownership interest entitled to vote in the
election of directors, managers or trustees thereof (or other Person performing
similar functions). Unless otherwise qualified, all references to a “Subsidiary”
or to “Subsidiaries” in this Agreement shall refer to a Subsidiary or
Subsidiaries of ACI or Donohue.
     “Superpriority Claim” shall mean a claim against any Guarantor or any of
their Subsidiaries in any of the US Cases which is an administrative expense
claim having priority over any or all administrative expenses of the kind
specified in Sections 503(b) or 507(b) of the Bankruptcy Code.
     “Tax” shall mean any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called
(including any GST or PST), including any interest, additions to tax or
penalties thereto, by whomsoever, on whomsoever and wherever imposed, levied,
collected, withheld or assessed; provided that, “Tax on the overall net income”
of a Person shall be construed as a reference to a tax imposed by the
jurisdiction in which that Person is organized or in which that Person’s
applicable principal office is located or in which that Person is deemed to be
doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that
Person.
     “Transferred Receivables” shall have the meaning specified in the
Originator Purchase Agreement.
     “UCC” shall mean the personal property security laws as from time to time
in effect in any applicable United States jurisdiction which govern the
validity, perfection (or opposability), effect of perfection or of
non-perfection or priority of security interests.

16



--------------------------------------------------------------------------------



 



     “Unrestricted Cash” shall mean cash and Cash Equivalents that would not
appear in the combined financial statements of the Abitibi Entities, prepared on
a combined basis and otherwise in accordance with GAAP, as a line item on the
balance sheet as “restricted cash” or similar caption.
     “US Cases” shall mean, collectively, the Chapter 11 Cases and the
Chapter 15 Case.
     “US GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time.
     “US Person” shall mean any Person that is organized under the laws of the
United States or any state thereof.
     “US Subsidiary” shall mean each Subsidiary that is a US Person.
     (b) Terms Defined in the ARRPA. As used in this Agreement, the following
terms shall have the meanings set forth in the ARRPA:
Adequate Protection Claims
Bankruptcy Code
Bankruptcy Court
Business Day
CAD
Canadian Amended Order
Canadian Court
Canadian Dollar Equivalent
Capital
CCAA
Collateral
Collateral Availability
Collections
Dollars
Dollar Equivalent
Eligible Assignee
GST
Indemnified Amounts
Indemnified Party
Insurance Policy
Insurance Policy Event
Majority Banks
Originator
Originator Purchase Agreement
Originator Receivable
Petition Date
PPSA
PST
Purchase Limit

17



--------------------------------------------------------------------------------



 



Receivable
Receivable Interest
Related Security
Securitization Provisions
Settlement Date (Yield and Fees)
Superpriority Guaranty Claims
Superpriority Receivables Claims
Syndication Agent
Termination Amount
Transaction Documents
US Final Order
US Interim Order
Yield
     SECTION 1.02. Terms Generally. Except where the context requires otherwise,
the definitions in Section 1.01 shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless otherwise stated, references to Sections,
Articles, Schedules and Exhibits made herein are to Sections, Articles,
Schedules or Exhibits, as the case may be, of this Agreement. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words in a visible form. References to any agreement or contract are
to such agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of such Person. References “from”
or “through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively. Unless otherwise stated, references
herein to any Dollar amount shall include a reference to the Canadian Dollar
Equivalent thereof.
ARTICLE 2
Guarantees
     SECTION 2.01. The Guarantees. Each Guarantor hereby unconditionally
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the Guaranteed Obligations. Upon failure by the
Seller to pay punctually any amounts in respect of the Guaranteed Obligations,
the Guarantors shall forthwith on demand pay the amount not so paid at the place
and in the manner specified in the ARRPA.
     SECTION 2.02. Guarantee Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Seller under any Transaction Document, by
operation of law or otherwise;

18



--------------------------------------------------------------------------------



 



     (b) any modification or amendment of or supplement to any Transaction
Document;
     (c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Seller, any Guarantor or any other
Person under any Transaction Document;
     (d) any change in the corporate existence, structure or ownership of the
Seller, any Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Seller, any Guarantor or any other Person or any of
their assets or any resulting release or discharge of any obligation of the
Seller, any Guarantor or any other Person under any Transaction Document;
     (e) the existence of any claim, set off or other right that such Guarantor
may have at any time against the Seller, any Guarantor, any Bank or any other
Person, whether in connection with the Transaction Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
     (f) any invalidity or unenforceability relating to or against the Seller,
any Guarantor or any other Person for any reason of any Transaction Document, or
any provision of applicable law or regulation purporting to prohibit the payment
of the Guaranteed Obligations by the Seller, any Guarantor or any other Person;
or
     (g) any other act or omission to act or delay of any kind by the Seller,
any Guarantor, any other party to any Transaction Document, any Bank or any
other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (g), constitute a legal or equitable discharge of or
defense to any obligation of any Guarantor hereunder.
     SECTION 2.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.
     (a) Each Guarantor’s obligations hereunder shall remain in full force and
effect until all Guaranteed Obligations shall have been paid in full. If at any
time any payment of any Guaranteed Obligation is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Seller or otherwise, the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
     (b) Each Guarantor agrees that (i) its obligations under this Agreement
shall not be discharged by the entry of an order confirming a Reorganization
Plan (and each of the Guarantors, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority
Guaranty Claims granted to the Agent and the Banks pursuant to the US Interim
Order (or the US Final Order, as applicable) shall not be affected in any manner
by the entry of an order confirming a Reorganization Plan in any of the Cases.
     SECTION 2.04. Waiver By Guarantors. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest and any notice not
provided for herein, as well as

19



--------------------------------------------------------------------------------



 



any requirement that at any time any action be taken by any Person or entity
against the Guarantor, the Seller, any Guarantor or any other Person or entity.
     SECTION 2.05. Subrogation. A Guarantor that makes a payment with respect to
a Guaranteed Obligation or by reason of contribution against any other guarantor
of such Guaranteed Obligation hereunder shall be subrogated to the rights of the
payee against the Seller with respect to such payment; provided that no
Guarantor shall enforce any payment by way of subrogation against the Seller so
long as any Guaranteed Obligation remains unpaid.
     SECTION 2.06. Stay Of Acceleration. If acceleration of the time for payment
of any Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Seller, all such Guaranteed Obligations otherwise subject
to acceleration under the terms of the Transaction Documents shall nonetheless
be payable by the Guarantors hereunder forthwith on demand by the Banks.
     SECTION 2.07. Payments. All payments made by any Guarantor pursuant to this
Article 2 shall be made to the Agent for the ratable benefit of the Banks.
ARTICLE 3
Representations And Warranties Of The Obligors
     Each Obligor represents and warrants, to the Agent and the Banks that:
     SECTION 3.01. Existence, Qualification And Power; Compliance With Laws.
Each Abitibi Entity (a) is a Person duly organized or formed, validly existing
and in good standing, in each case where such concept exists, under the Laws of
the jurisdiction of its incorporation or organization, except, in the case of an
Abitibi Entity that is not the Seller or an Obligor, to the extent failure to be
duly organized or formed and in good standing would not be reasonably expected
to have a Material Adverse Effect, (b) subject to the entry by the Bankruptcy
Court of (x) the US Interim Order at any time prior to the entry of the US Final
Order and (y) the US Final Order thereafter, and subject to the entry by the
Canadian Court of the Canadian Amended Order, and in each such case, subject to
the terms thereof, has all requisite constitutional, corporate or other similar
power and authority to (i) own or lease its material assets and carry on its
business substantially as currently conducted and (ii) execute, deliver and
perform its obligations under the Transaction Documents to which it is a party,
except, in the case of clause (b)(i), to the extent that failure to have any
requisite power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (c) subject to the
entry by the Bankruptcy Court of (x) the US Interim Order at any time prior to
the entry of the US Final Order and (y) the US Final Order thereafter, and
subject to the entry by the Canadian Court of the Canadian Amended Order, and in
each such case, subject to the terms thereof, is duly qualified and in good
standing, in each case where such concept exists, under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except to the extent that
failure to be duly qualified and in good standing would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, (d) is
in compliance with all Laws, orders, writs and injunctions except

20



--------------------------------------------------------------------------------



 



to the extent failure to comply therewith is permitted by the Bankruptcy Code or
the CCAA or the Canadian Amended Order and except to the extent failure to
comply therewith would not, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect and (e) subject to the entry by the
Bankruptcy Court of (x) the US Interim Order at any time prior to the entry of
the US Final Order and (y) the US Final Order thereafter, and subject to the
entry by the Canadian Court of the Canadian Amended Order, has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted except to the extent that failure to have any
requisite governmental license, authorization, consent and approval would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.02. Authorization; No Contravention. Subject to the entry by the
Bankruptcy Court of (x) the US Interim Order at any time prior to the entry of
the US Final Order and (y) the US Final Order thereafter, and subject to the
entry by the Canadian Court of the Canadian Amended Order, and in each such
case, subject to the terms thereof, the execution, delivery and performance by
each Obligor of each Transaction Document to which such Person is a party, and
the consummation of the transactions contemplated thereby, are within such
Person’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organizational Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien on any of
the properties or assets of any Abitibi Entity (other than Liens created under
the Transaction Documents), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) any Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in this clause (b), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     SECTION 3.03. Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority (except as required under the Bankruptcy Code
and the CCAA and applicable state, federal (U.S. or Canadian) and provincial
bankruptcy rules) or any other Person is necessary for or required of an Obligor
as a condition to the execution, delivery or performance by such Obligor, or
enforcement against such Obligor, of any Transaction Document other than the
filings necessary to perfect the interest of the Seller, the Agent (for the
benefit of the Banks) in the Receivables Interests.
     SECTION 3.04. Binding Effect. Subject to the entry by the Bankruptcy Court
of (x) the US Interim Order at any time prior to the entry of the US Final Order
and (y) the US Final Order thereafter, and subject to the entry by the Canadian
Court of the Canadian Amended Order, and in each such case, subject to the terms
thereof, this Agreement and each other Transaction Document has been duly
executed and delivered by each Obligor that is a party thereto. Subject to the
entry by the Bankruptcy Court of (x) the US Interim Order at any time prior to
the entry of the US Final Order and (y) the US Final Order thereafter, and
subject to the entry by the Canadian Court of the Canadian Amended Order, and in
each such case, subject to the terms

21



--------------------------------------------------------------------------------



 



thereof, this Agreement and each other Transaction Document constitutes a legal,
valid and binding obligation of each Obligor that is a party thereto,
enforceable against such Obligor in accordance with its terms.
     SECTION 3.05. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP (except, with respect to the
financial statements for Fiscal Year 2008, to the extent that the combination of
the financial statements of ACI and Donohue is not in accordance with GAAP) and
fairly present, in all material respects, the financial position, on a
consolidated or combined basis, as applicable, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a combined basis, of the Persons described therein
for each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from normal year-end audit
adjustments. Except as otherwise publicly disclosed by ABH and its Affiliates
prior to the Effective Date, as of the Effective Date no Abitibi Entity has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of the Abitibi Entities taken as a whole.
     SECTION 3.06. Projections. (a) On and as of the Effective Date, the
projections of the Abitibi Entities (taken as a whole) for the period of Fiscal
Year 2009 through and including Fiscal Year 2010 (the “Projections”) are based
on good faith estimates and assumptions made by the management of the Abitibi
Entities; provided that the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material; provided
further that, as of the Effective Date, management of the Abitibi Entities
believed that the Projections were reasonable and attainable.
     (b) The Obligors have disclosed any material assumptions with respect to
the 13-Week Projection and affirm that the 13-Week Projection was prepared in
good faith upon assumptions believed to be reasonable at the time of
preparation.
     SECTION 3.07. Material Litigation. Other than the Cases, any proceedings
that have been stayed as a result of the Cases and as disclosed on Schedules
3.07 and 3.11, there are no Adverse Proceedings, individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.
No Abitibi Entity (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any unstayed final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal (U.S. or Canadian), state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     SECTION 3.08. Ownership Of Property; Liens. Each Abitibi Entity has
(a) good, sufficient and legal title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (c) valid licensed rights in (in the case of
licensed interests in real or intellectual property) and (d) good title to (in

22



--------------------------------------------------------------------------------



 



the case of all other personal property) all of their respective material
properties and assets reflected in the most recent Historical Financial
Statements referred to in Section 3.05 and in the most recent financial
statements delivered pursuant to Section 4.01, in each case except (i) for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 5.04 and (ii) in the
case of Abibiti Entities other than the Seller or an Obligor, to the extent that
the failure to have such title, interests or rights could not reasonably be
expected to have a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.
     SECTION 3.09. Environmental Matters. In each case, except as set forth on
Schedule 3.09:
     (a) No Abitibi Entity nor any of its respective facilities or operations
are subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
Abitibi Entity has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604 et seq.) or any comparable federal (U.S. or
Canada), state, foreign or provincial law with respect to any environmental
condition that could reasonably be expected to have a Material Adverse Effect.
There are and, to the knowledge of ACI and Donohue, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against any Abitibi Entity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Abitibi Entity is in compliance with all
applicable Environmental Laws, which compliance includes obtaining, maintaining
and complying with any Governmental Authorizations required under all applicable
Environmental Laws necessary to operate its business, except for any
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Abitibi Entity has been issued or
been required to obtain a Governmental Authorization for the treatment, storage
or disposal of hazardous waste for any of its facilities pursuant to the RCRA,
or any comparable federal, state, foreign or provincial Environmental Law, nor
are any such facilities regulated as “interim status” facilities required to
undergo corrective action pursuant to RCRA or any comparable federal, state,
provincial or foreign law, the failure of which to obtain or comply with could
reasonably be expected to have a Material Adverse Effect. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to any Abitibi Entity relating to any Environmental
Law, any Release of Hazardous Materials or any Hazardous Materials Activity or
which is reasonably likely to give rise to any liability or responsibility
pursuant to any Environmental Law, in either case which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
     (b) Each Obligor hereby acknowledges and agrees that neither the Agent nor
any Bank: (i) is now, or has ever (A) owned, occupied or been in charge,
management or control of any Property, or (B) been in charge, management or
control of any Obligor’s affairs or operations, or (ii) has or has ever had the
capacity or the authority through the provisions of the Transaction Documents or
otherwise to direct or influence any (A) Obligor’s conduct with respect to the

23



--------------------------------------------------------------------------------



 



ownership, operation or management of any Property, (B) undertaking, work or
task performed by any employee, agent or contractor of any Obligor or the manner
in which such undertaking, work or task may be carried out or performed, or
(C) compliance with Environmental Laws.
     SECTION 3.10. Taxes. In each case except to the extent failure to do so is
permitted by Chapter 11 of the Bankruptcy Code or the CCAA or the Canadian
Amended Order or to the extent the failure to file or pay could not reasonably
be expected to have a Material Adverse Effect, all federal (U.S. and Canadian),
provincial and other Tax returns and reports of the Abitibi Entities (including
all GST and PST returns) required to be filed by any of them have been timely
filed, and all federal (U.S. and Canadian), provincial and other (including all
GST and PST returns) Taxes shown on such Tax returns and reports to be due and
payable and all assessments, fees and other governmental charges upon the
Abitibi Entities and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable. Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, ACI and Donohue know of no proposed
Tax assessment against any Abitibi Entity which is not being actively contested
by such Abitibi Entity in good faith and by appropriate proceedings; provided
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.
     SECTION 3.11. ERISA and Pension Plan Compliance. (a) Except as set forth on
Schedule 3.11: (i) each Abitibi Entity and each of their respective ERISA
Affiliates is in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all its obligations under each Employee Benefit Plan, except where the
failure to so comply or perform could not reasonably be expected to have a
Material Adverse Effect; (ii) no material liability to the PBGC (other than
required premium payments or contributions in the ordinary course of business),
the Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by any Abitibi
Entity; (iii) no ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; (iv) except
to the extent required under Section 4980B of the Internal Revenue Code or
similar state laws or as required under any collective bargaining agreement, no
Abitibi Entity has any liability with respect to an Employee Benefit Plan that
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Abitibi Entity or any of
their respective ERISA Affiliates, except for any such liability that could not
reasonably be expected to have a Material Adverse Effect; (v) except as could
not reasonably be expected to have a Material Adverse Effect, the present value
of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by any Abitibi Entity or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan as of such date; (vi) as of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of the Abitibi Entities and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete

24



--------------------------------------------------------------------------------



 



withdrawal from all Multiemployer Plans, based on information available pursuant
to Section 4221(e) of ERISA is zero; and (vii) each Abitibi Entity and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.
     (b) Except as set forth on Schedule 3.11: (i) in respect of each Abitibi
Entity that is a Canadian Person, the Pension Plans that are required to be
registered are duly registered under all applicable Laws which require
registration (including the Income Tax Act (Canada)), have been administered in
accordance with the Income Tax Act (Canada) and such other applicable Laws
(other than the payment of the special amortization payments since the Petition
Date and the transfer of commuted values out of the plans) and no event has
occurred which is reasonably likely to cause the loss of such registered status,
except to the extent that the failure to be registered could not reasonably be
expected to have a Material Adverse Effect, (ii) all obligations of each
Canadian Obligor (including fiduciary, contribution, funding, investment and
administration obligations) required to be performed in connection with the
Employee Benefit Plans, the Pension Plans and any funding agreements therefor
under the terms thereof and applicable statutory and regulatory requirements
(other than the payment of the special amortization payments since the Petition
Date and the transfer of commuted values out of the plans), have been performed
in a timely fashion in accordance with the terms thereof, except to the extent
that the failure to so perform could not reasonably be expected to have a
Material Adverse Effect, (iii) no promises of benefit improvements under the
Pension Plans or the Employee Benefit Plans (other than improvements required to
be implemented pursuant to court orders under the Canadian Case) have been made
except where such improvement could not reasonably be expected to have a
Material Adverse Effect, (iv) all employer and employee payments, contributions,
and premiums (other than the payment of the special amortization payments since
the commencement of the Canadian Case) required to be remitted or paid to or in
respect of the Pension Plans and the Employee Benefit Plans have been paid or
remitted in accordance with their respective terms and applicable statutory and
regulatory requirements, except to the extent that the failure to so pay or
remit could not reasonably be expected to have a Material Adverse Effect,
(v) there have been no improper withdrawals or applications of the assets of the
Pension Plans or the Employee Benefit Plans that could reasonably be expected to
have a Material Adverse Effect, (vi) there are no outstanding disputes
concerning the assets or liabilities of the Pension Plans or the Employee
Benefit Plans that could reasonably be expected to have a Material Adverse
Effect and (vii) each Pension Plan is funded to the extent required by Law,
except (x) in respect of the payment of the special amortization payments
thereto since the Petition Date and (y) to the extent that the failure to be so
funded could not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.12. Subsidiaries; Equity Interests. Donohue has no Subsidiaries
other than those disclosed in Schedule 3.12, and all of the outstanding Equity
Interests owned by Donohue (or any Subsidiary of Donohue) in such Subsidiaries
have been validly issued and are fully paid and all Equity Interests owned by
Donohue (or any Subsidiary of Donohue) in such Subsidiaries are owned free and
clear of all Liens except Liens permitted under Section 5.01. Schedule 3.12 sets
forth the name, jurisdiction and ownership interest of Donohue and each of its
Subsidiaries.

25



--------------------------------------------------------------------------------



 



     SECTION 3.13. Margin Regulations; Investment Company Act. (a) No Abitibi
Entity is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.
     (b) No Abitibi Entity is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     SECTION 3.14. Disclosure. No representation or warranty of any Obligor
contained in any Transaction Document or in any other documents, certificates or
written statements furnished to the Agent or any Bank by or on behalf of any
Abitibi Entity for use in connection with the transactions contemplated hereby,
together with all other representations, warranties, documents, certificates and
statements so furnished taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to ACI and Donohue in the
case of any document not furnished by any of them) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Obligors to be reasonable at the time
made, it being recognized by the Banks that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to ACI and Donohue (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the Banks for
use in connection with the transactions contemplated hereby.
     SECTION 3.15. Labor Matters. Except for matters that have been stayed as a
result of the Cases, (a) no Abitibi Entity is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect,
(b) there is no unfair labor practice complaint or other labor proceeding
(including certification) pending against any Abitibi Entity, or to the
knowledge of ACI and Donohue, threatened against any of them before the National
Labor Relations Board or a labor board of any other jurisdiction, and no
grievance or arbitration proceeding arising out of or under any applicable
collective bargaining agreement is pending against any Abitibi Entity or, to the
best knowledge of ACI and Donohue, threatened against any of them and there is
no Abitibi Entity in violation of any applicable collective agreement, in each
case which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (c) there is no strike or work stoppage in
existence or, to the knowledge of ACI and Donohue, threatened involving any
Abitibi Entity which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (d) to the knowledge of ACI and
Donohue, no application for recognition, petition for certification or
representation petition or union organizing activities are taking place with
respect to the employees of any Abitibi Entity which either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect and
(e) all payments due from ACI for employee health and welfare insurance have
been paid or accrued as a liability on the books of ACI and ACI has withheld and
remitted all employee withholdings to be withheld or remitted by it and has made
all employer contributions to be made by it (other than the payment of the
special amortization payments

26



--------------------------------------------------------------------------------



 



since the Petition Date), in each case pursuant to applicable Law, including on
account of the Canada Pension Plan and Québec Pension Plan maintained by the
Government of Canada and the Province of Québec, respectively, employment
insurance, employee income taxes, and any other required payroll deduction,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.16. The US Interim Order, the US Final Order and the Canadian
Amended Order. At the time that any of the Guaranteed Obligations become due and
payable, the Banks shall, subject to the provisions of Article 6 and the
applicable provisions of (i) the US Interim Order (at any time prior to the
entry of the US Final Order), (ii) the US Final Order (thereafter) and (iii) the
Canadian Amended Order, be entitled to immediate payment of such Guaranteed
Obligations, and to enforce the remedies provided for hereunder, without further
application to or order by the Bankruptcy Courts.
     SECTION 3.17. Material Contracts. Each Abitibi Entity is in material
compliance with each contract entered into by it after the Petition Date the
breach or loss of which could reasonably be expected to have a Material Adverse
Effect.
     SECTION 3.18. PATRIOT Act. To the extent applicable, each Abitibi Entity is
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (b) the
PATRIOT Act, (c) the PCTFA and (d) each of (i) Part II.1 of the Criminal Code
(Canada), (ii) the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism (Canada), (iii) the United Nations Al-Qaida and
Taliban Regulations (Canada) and (iv) any other Canadian Laws (including those
administered by Foreign Affairs and International Trade Canada and the
Department of Public Safety Canada (collectively, the “Departments”)) which
(x) prohibit Canadians from engaging in transactions with, or providing services
to, Persons on the lists created under various federal statutes and regulations,
or (y) block Persons, foreign countries and territories subject to Canadian
sanctions administered by, inter alia, the Departments.
     SECTION 3.19. Priority. (a) Each Guarantor hereby covenants, represents and
warrants that, upon entry of (i) the US Interim Order at any time prior to the
entry of the US Final Order and (ii) the US Final Order thereafter, the
obligations of such Guarantor hereunder shall at all times constitute an allowed
superpriority claim pursuant to section 364(c)(1) of the Bankruptcy Code with
priority above all other administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code (other than the Adequate
Protection Claims), subject in all respects to the Carve-Out and (b) ACSC hereby
covenants, represents and warrants that, upon entry of (i) the US Interim Order
at any time prior to the entry of the US Final Order and (ii) the US Final Order
thereafter, the obligations of ACSC under the ARRPA and the Originator Purchase
Agreement shall at all times constitute an allowed superpriority claim pursuant
to section 364(c)(1) of the Bankruptcy Code with priority above all other
administrative expenses of the kind specified in sections 503(b) and 507(b) of
the Bankruptcy Code, subject in all respects to the Carve-Out.

27



--------------------------------------------------------------------------------



 



     (b) Except for the Carve-Out (and solely with respect to the Superpriority
Guaranty Claims, except for the Adequate Protection Claims against each
Guarantor), the Superpriority Guaranty Claims and the Superpriority Receivables
Claims of the Agent and the Banks against each Guarantor shall at all times be
senior to the rights of any chapter 11 trustee and, subject to section 726 of
the Bankruptcy Code, any chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition
creditors) in the US Cases or any subsequent proceedings under the Bankruptcy
Code, including, without limitation, any chapter 7 cases if any of the US Cases
are converted to cases under chapter 7 of the Bankruptcy Code as against each
Guarantor.
ARTICLE 4
Affirmative Covenants
     Until the date on which no Capital of or Yield on any Receivable Interest
shall be outstanding, all other amounts owed by the Seller under the ARRPA to
the Banks or the Agent shall have been paid in full and the Banks shall have no
further obligation to purchase Receivable Interests pursuant to the ARRPA, the
Obligors shall, and shall cause each of their Subsidiaries (other than the
Seller) to:
     SECTION 4.01. Financial Statements. (a) Deliver to the Agent for prompt
further distribution to each Bank, as soon as available, and in any event within
30 days after the end of each month ending after the Effective Date (other than
the third month of each Fiscal Quarter), commencing with the month in which the
Effective Date occurs, the combined balance sheet of the Abitibi Entities as at
the end of such month and the related combined statements of income and cash
flows of the Abitibi Entities for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth, in the case of any financial statements for a period commencing on or
after January 1, 2010, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, to the extent prepared on a
monthly basis, all in reasonable detail, together with an Authorized Officer
Certification;
     (b) Deliver to the Agent for prompt further distribution to each Bank, as
soon as available, and in any event within 50 days after the end of each Fiscal
Quarter of each Fiscal Year (other than the last Fiscal Quarter of each Fiscal
Year), commencing with the Fiscal Quarter ending June 30, 2009, the combined
balance sheets of the Abitibi Entities as at the end of such Fiscal Quarter and
the related combined statements of income and cash flows of the Abitibi Entities
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in the case
of any financial statements for a period commencing on or after January 1, 2010,
in comparative form the corresponding figures for the corresponding periods of
the previous Fiscal Year, all in reasonable detail, together with an Authorized
Officer Certification;
     (c) Deliver to the Agent for prompt further distribution to each Bank, as
soon as available, and in any event within 105 days after the end of each Fiscal
Year, commencing with Fiscal Year 2009, (i) the combined balance sheets of the
Abitibi Entities as at the end of such

28



--------------------------------------------------------------------------------



 



Fiscal Year and the related combined statements of income, stockholders’ equity
and cash flows of the Abitibi Entities for such Fiscal Year, setting forth in
the case of any financial statements for a period commencing on or after
January 1, 2010, in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail, together with an Authorized Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such combined financial statements a report thereon of PricewaterhouseCoopers
LLP or other independent certified public (or, in the case of ACI, chartered)
accountants of recognized national standing selected by ACI and Donohue, and
reasonably satisfactory to the Agent (which report shall be unqualified (other
than with respect to the Cases), and shall state that such combined financial
statements fairly present, in all material respects, the combined financial
position of the Abitibi Entities as at the dates indicated and the results of
their operations and their cash flows for the periods indicated on a combined
basis and otherwise in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements);
     (d) [Reserved];
     (e) Documents required to be delivered pursuant to this Section 4.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Obligors (or any direct or indirect parent of
the Obligors) post such documents, or provides a link thereto on the website on
the Internet at the website address listed on Schedule 4.01; provided that:
(i) upon written request by the Agent or any Bank, the Obligors shall deliver
paper copies of such information to the Agent or such Bank (as applicable) and
(ii) the Obligors shall notify (which may be by facsimile or electronic mail)
the Agent of the posting of any such documents.
     (f) The Obligors and each Bank acknowledge that certain of the Banks may be
“public-side” Banks (Banks that do not wish to receive material Non-Public
Information with respect to ABH, the Obligors, their respective Subsidiaries or
their Securities) and, if documents or notices required to be delivered pursuant
to this Section 4.01 or otherwise are being distributed through Intralinks (the
“Platform”), any document or notice that ACI or Donohue has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such public-side Banks. ACI and Donohue agree to clearly
designate all information provided to the Agent by or on behalf of the Obligors
which is suitable to be made available to public-side Banks. If the Obligors
have not indicated whether a document or notice delivered pursuant to this
Section 4.01 contains material Non-Public Information, Agent shall post such
document or notice solely on that portion of the Platform designated for Banks
who wish to receive material Non-Public Information with respect to ABH, the
Obligors, their respective Subsidiaries and their Securities.
     SECTION 4.02. Other Information. (a) Deliver to the Agent for prompt
further distribution to each Bank:
     (i) promptly upon their becoming available, copies of (A) all financial
statements, reports, notices and proxy statements sent or made available
generally by the ABH, ACI or Donohue to their security holders acting in such
capacity or by any Subsidiary of any of the foregoing to its security holders
other than any other Abitibi Entity or ABH, (B) all regular and periodic reports
and all registration statements and

29



--------------------------------------------------------------------------------



 



prospectuses, if any, filed by any Abitibi Entity with any securities exchange
or with the U.S. Securities and Exchange Commission, the Ontario Securities
Commission, the Québec Autorité des marchés financiers or any other governmental
or private regulatory authority, (C) all press releases and other statements
made available generally by any Abitibi Entity to the public concerning material
developments in the business of any Abitibi Entity, and (D) such other
information and data with respect to any Abitibi Entity as from time to time may
be reasonably requested by Agent or any Bank;
     (ii) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Abitibi Entities, or compliance with the
terms of the Transaction Documents, as the Agent or any Bank through the Agent
may from time to time reasonably request;
     (iii) (A) as soon as practicable in advance of filing with the Bankruptcy
Court or the Canadian Court or delivering to the official creditors’ committee
appointed in the US Cases (the “Creditors’ Committee”) or to the United States
Trustee for the District of Delaware (the “US Trustee”), as the case may be, all
other proposed orders and pleadings related to the Facility (which must be in
form and substance reasonably satisfactory to the Banks), any Reorganization
Plan and/or any disclosure statement related thereto and (B) substantially
simultaneously with the filing with the Bankruptcy Court or the Canadian Court
or delivering to the Creditors’ Committee or to the US Trustee, as the case may
be, all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Obligors or other Indebtedness of the
Obligors that may be filed with the Bankruptcy Court or the Canadian Court or
delivered to the Creditors’ Committee or to the US Trustee; and
     (iv) simultaneously with delivery to the lenders under the Abitibi DIP Term
Facility, each notice, report or other information required to be delivered
pursuant to the terms of the Abitibi DIP Term Facility (other than routine
administrative notices and correspondence unrelated to any failure of any
Abitibi Entity to perform thereunder) to the extent not otherwise required to be
delivered hereunder.
     (b) On a quarterly basis, at regularly scheduled times reasonably
acceptable to the Agent (but in any event on at least five (5) Business Days’
notice to the Agent), the Obligors shall hold an update call with an Authorized
Officer of each of ACI and Donohue and such other members of senior management
of the Obligors as the Obligors deems appropriate and the Banks and their
respective representatives, advisors and independent contractors to discuss the
state of the Abitibi Entities’ business, including but not limited to recent
performance, current business and market conditions and material performance
changes.
     SECTION 4.03. Notices. Deliver to the Agent for prompt further distribution
to each Bank:
     (a) promptly upon any officer of ACI or Donohue obtaining actual knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to ACI or Donohue with respect thereto; (ii) that
any Person has given any notice to any Abitibi Entity or the Seller or taken any
other action with respect to any default or event of

30



--------------------------------------------------------------------------------



 



default under the Abitibi DIP Term Facility; or (iii) of the occurrence of any
event or change that has caused, or of the existence of, either in any case or
in the aggregate, a Material Adverse Effect, a certificate of an Authorized
Officer specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action ACI or Donohue has taken, is taking and proposes to
take with respect thereto;
     (b) promptly upon any officer of ACI or Donohue obtaining actual knowledge
of (i) any Adverse Proceeding not previously disclosed in writing to the Banks,
or (ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other unprivileged information as may be reasonably available to ACI or Donohue
to enable the Banks and their counsel to evaluate such matters;
     (c) promptly upon the occurrence thereof, written notice describing in
reasonable detail (i) any Release required to be reported to any federal (U.S.
or Canadian), state, provincial or local governmental or regulatory agency under
any applicable Environmental Laws reasonably likely to lead to liability or
expenses in excess of $1,000,000, (ii) any remedial action taken by any Person
in response to (A) any Hazardous Materials Activities, the existence of which
has a reasonable possibility of resulting in one or more Environmental Claims or
any liability under any Environmental Laws which could reasonably be expected to
have a Material Adverse Effect, or (B) any Environmental Claims which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (ii) ACI’s or Donohue’s discovery of any occurrence
or condition on any real property adjoining or in the vicinity of any Property
that could cause such Property or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws which could reasonably be expected to have a Material
Adverse Effect; and
     (d) as soon as practicable following the sending or receipt thereof by any
Abitibi Entity, a copy of any and all written communications with respect to
(i) any Environmental Claims which could reasonably be expected to result,
individually or in the aggregate, in liability or expenses in excess of
$1,000,000, (ii) any Release required to be reported to any Governmental
Authority which would be reasonably be expected to result, individually or in
the aggregate, in liability or expenses in excess of $1,000,000 and (iii) any
request for information from any Governmental Authority that suggests such
Governmental Authority is investigating whether any Abitibi Entity may be
potentially responsible for any Hazardous Materials Activity which could
reasonably be expected to result in, individually or in the aggregate, liability
or expenses in excess of $1,000,000.
     SECTION 4.04. 13-Week Projections. Deliver to the Agent for prompt further
distribution to each Bank, on the fifth Business Day following the last Business
Day of each calendar week (with each calendar week deemed to end on Friday),
(i) an updated 13-Week Projection and (ii) a statement setting forth the
combined cash flow of the Abitibi Entities (other than Augusta Newsprint) and
the Seller for such calendar week.

31



--------------------------------------------------------------------------------



 



     SECTION 4.05. Payment of Taxes and Claims; Compliance with Obligations.
(a) In accordance with the Bankruptcy Code and the CCAA and the Canadian Amended
Order and subject to any required approval of the Bankruptcy Courts, pay all
federal (U.S. and Canadian) and other material post-petition Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises (including any GST and PST) before any penalty or fine
accrues thereon, and all federal (U.S. and Canadian) and other material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine (or, in
the case of such federal (U.S. and Canadian) and other material claims, any
material penalty or fine) shall be incurred with respect thereto; provided that
no such federal (U.S. and Canadian) or other material Tax or claim need be paid
if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a federal (U.S. and Canadian) or
other material Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such federal (U.S. and Canadian) or
other material Tax or claim.
     (b) Subject to the effect of the Cases, the Bankruptcy Code and the CCAA
and all orders of the Bankruptcy Courts entered with the consent of (or
non-objection by) the Banks, comply in all material respects with all
Contractual Obligations entered into on or after the Petition Date, except to
the extent that any failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     SECTION 4.06. Preservation of Existence, Etc. Except as otherwise permitted
under Section 5.04, at all times preserve and keep in full force and effect
(i) its existence and (ii) all rights and franchises, licenses and permits
material to its business, except in the case of clause (ii) where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that no such Person shall be required to preserve any such existence,
right or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
the interests of the Banks under the Transaction Documents;
     SECTION 4.07. Maintenance of Properties. Maintain or cause to be
maintained, in all material respects, in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or
useful in the business of the Abitibi Entities and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof;
provided, however, that nothing contained herein shall be construed (a) to
restrict or prohibit the closure of any property or facility or (b) to require
the maintenance of any closed property or facility.
     SECTION 4.08. Maintenance of Insurance. Maintain with reputable insurance
companies, insurance with respect to its assets, properties and business against
loss or damage to the extent available on commercially reasonable terms of the
kinds customarily insured against by Persons of similar size engaged in the same
or similar industry, of such types and in such amounts (after giving effect to
any self-insurance (including captive industry insurance)

32



--------------------------------------------------------------------------------



 



reasonable and customary for similarly situated Persons of similar size engaged
in the same or similar businesses as the Abitibi Entities) as are customarily
carried under similar circumstances by such other Persons.
     SECTION 4.09. Maintenance of Insurance Policy. Cause the Insurance Policy
to be maintained in full force and effect.
     SECTION 4.10. Compliance With Laws. Except as otherwise excused by the
Bankruptcy Code or the CCAA, comply with, and cause all other Persons, if any,
on or occupying any facilities to comply with, the requirements of all
applicable Laws (including all Environmental Laws), rules, regulations and
orders of any Governmental Authority, noncompliance with which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
     SECTION 4.11. Books and Records; Inspections. (a) Keep proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its and their business and activities and (b) permit any authorized
representatives designated by any Bank to visit and inspect any of its or their
properties, to inspect, copy and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their respective officers and independent public (or in the case of
ACI, chartered) accountants, all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.
     SECTION 4.12. ERISA and Pension Plans. (a) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, deliver to the
Agent for prompt further distribution to each Bank a written notice specifying
the nature thereof, what action any Abitibi Entities or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the United States Department of Labor or the PBGC with respect thereto; (b) with
reasonable promptness, upon request by Agent, deliver to the Agent for prompt
further distribution to each Bank copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Abitibi Entity
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (ii) all notices received by any Abitibi
Entity or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event; and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as Agent
shall reasonably request; and (c) in respect of ACI, deliver to the Agent for
prompt further distribution to each Bank (i) copies of each annual and other
return, report or valuation with respect to each registered Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that ACI may
receive from any applicable Governmental Authority with respect to any
registered Pension Plan; and (iii) notification within 30 days of any increases
having a cost to ACI in excess of $1,000,000 per annum in the aggregate, in the
benefits of any existing Pension Plan or Employee Benefit Plan, or the
establishment of any new Pension Plan or Employee Benefit Plan, or the
commencement of contributions to any such plan to which ACI was not previously
contributing.

33



--------------------------------------------------------------------------------



 



     SECTION 4.13. Further Assurances.
     (a) Execute any and all further documents, agreements and instruments, and
take all further action that may be required under applicable Laws, or that the
Banks or the Agent may reasonably request, in order to effectuate the
transactions contemplated by the Transaction Documents.
     (b) Cause any subsequently acquired or formed wholly-owned US Subsidiary of
Donohue (including, for the avoidance of doubt, Augusta Newsprint and any other
Person any of the Equity Interests of which are presently owned by Donohue or
any of its US Subsidiaries that becomes a wholly-owned US Subsidiary of Donohue
after the Effective Date) to become a Guarantor and an Obligor by executing and
delivering a joinder to this Agreement, in form and substance reasonably
acceptable to the Administrative Agent, within ten Business Days after such
acquisition or formation; provided, that the foregoing requirement shall be
inapplicable to Augusta Newsprint if (x) the transaction pursuant to which
Augusta Newsprint becomes a wholly-owned US Subsidiary of Donohue (or in the
case of any series of transactions pursuant to which Augusta Newsprint becomes a
wholly-owned US Subsidiary of Donohue, each such transaction), including, to the
extent of any recourse to any Guarantor or to any asset of any Guarantor, any
financing required to effect such transaction or transactions (collectively, the
“Augusta Financing”) is approved by the Bankruptcy Court, (y) the Augusta
Financing (including any Guarantee thereof) is permitted under Section 5.03 and
(z) the terms of the Augusta Financing (A) do not provide for recourse against
any Abitibi Entity or against the assets of any Abitibi Entity other than
(1) Augusta Newsprint and its assets and (2) solely to the extent that it has
guaranteed the Augusta Financing, ACSC and the Equity Interests of Augusta
Newsprint held by ACSC and (B) prohibit Augusta Newsprint from becoming a
Guarantor.
     (c) Promptly upon request by the Agent or the Banks, correct any material
defect or error that may be discovered in any Transaction Document or in the
execution, acknowledgment, filing or recordation thereof.
     SECTION 4.14. Credit Ratings. Use commercially reasonable efforts to
(a) obtain credit ratings in respect of the Facility from S&P and at least one
other nationally recognized statistical rating organization within thirty
(30) days after the Effective Date and (b) maintain in effect credit ratings in
respect of the Facility from such ratings organizations thereafter; provided
that nothing in this Section 4.14 shall obligate any Abitibi Entity to maintain
any particular credit rating in respect of the Facility.
ARTICLE 5
Negative Covenants
     Until the date on which no Capital of or Yield on any Receivable Interest
shall be outstanding, all other amounts owed by the Seller under the ARRPA to
the Banks or the Agent shall have been paid in full and the Banks shall have no
further obligation to purchase Receivable Interests pursuant to the ARRPA, the
Obligors shall not (and shall not apply to either

34



--------------------------------------------------------------------------------



 



of the Bankruptcy Courts for authority to), and shall cause each of their
Subsidiaries (other than the Seller) not to:
     SECTION 5.01. Liens. Directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property, asset or
undertaking of any kind (including any document or instrument in respect of
goods or accounts receivable) of any Abitibi Entity, whether now owned or
hereafter acquired or licensed, or any income or profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect for more than ten
Business Days, any financing statement or other similar notice of any Lien with
respect to any such property, asset, income, profits or royalties under the UCC
of any state or the PPSA of any province or under any similar recording or
notice statute or under any applicable intellectual property laws, rules or
procedures, except:
     (a) Liens (other than Liens permitted under Section 5.01(n)) existing on
the Petition Date;
     (b) Liens created pursuant to orders of the Bankruptcy Courts entered on or
prior to the Effective Date, including in respect of adequate protection;
     (c) Liens created pursuant to the Transaction Documents, the US Interim
Order, the Canadian Initial Order, the Canadian Amended Order and the US Final
Order;
     (d) Liens for Taxes if obligations with respect to such Taxes either
(i) accrued prior to the Petition Date or (ii) are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted and, in
the case of clause (ii), so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
     (e) Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other similar
Liens (other than any such Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business
(i) prior to the Petition Date, (ii) for amounts not more than 30 days overdue
or (iii) for amounts that are more than 30 days overdue and that are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
     (f) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, permits, licenses, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness);
     (g) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Abitibi Entity;

35



--------------------------------------------------------------------------------



 



     (h) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
     (i) purported Liens evidenced by the filing of precautionary UCC or
financing statements or Liens evidenced by the filing of PPSA financing
statements, in either case relating solely to operating leases of personal
property entered into in the ordinary course of business;
     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (k) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (l) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by any Abitibi Entity in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of or materially detracting from the value of the business of such Abitibi
Entity;
     (m) ground leases of underutilized or vacant properties of any Abitibi
Entity to third parties with which any Abitibi Entity has a production,
co-production, operating or other arrangement or to third-party providers of
energy, transportation services or raw materials in the ordinary course of
business, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of any Abitibi Entity;
     (n) Liens on an aggregate amount of $160,000,000 of cash collateral
securing Indebtedness permitted under Section 5.03(j) or 5.03(k);
     (o) Liens granted by any Abitibi Entity in favor of the Seller or any
Guarantor;
     (p) Liens on any insurance policy (other than the Insurance Policy)
securing Indebtedness incurred to purchase such insurance policy to the extent
permitted under Section 5.03(l);
     (q) Liens securing judgments that do not constitute an Event of Default
hereunder; provided that enforcement of any such Liens is stayed and claims
secured by such Liens are being actively contested in good faith and by
appropriate proceedings;
     (r) Liens on assets of any Abitibi Petitioner securing Indebtedness
permitted under Section 5.03(c) or clause (i) of Section 5.03(n);
     (s) Liens on the assets and Equity Interests of Augusta Newsprint securing
Indebtedness permitted under Section 5.03(o);
     (t) Liens on specific items of inventory or other goods of a Person and the
proceeds thereof (other than proceeds constituting Collateral) securing such
Person’s obligations in respect of bankers’ acceptances issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

36



--------------------------------------------------------------------------------



 



     (u) Statutory Liens arising pursuant to the Ontario Pension Benefits Act;
     (v) Liens on the assets of Bridgewater and its Subsidiaries; and
     (w) Liens securing Indebtedness permitted under Sections 5.03(f) and
5.03(g); provided that any such Lien shall encumber only the asset acquired with
the proceeds of such Indebtedness.
     It is acknowledged and agreed that any reference in this Agreement to a
Lien that is permitted hereunder (or words to similar effect) is not intended to
subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien in favor of
the Seller, the Agent or any Bank created or to be created pursuant to any of
the Transaction Documents to any such permitted Lien).
     SECTION 5.02. Investments. Make or hold any Investments, except:
     (a) Investments existing on the Petition Date;
     (b) Investments in cash or Cash Equivalents;
     (c) equity Investments owned as of the Effective Date in any Subsidiary and
Investments made after the Effective Date in the Seller or any Guarantor;
provided, that in the case of Investments in the form of intercompany advances
or loans made to a Guarantor, the applicable Indebtedness is permitted under
Section 5.03(e);
     (d) Investments in the form of intercompany advances or loans made to any
Abitibi Petitioner to the extent the applicable Indebtedness is permitted under
Section 5.03(e);
     (e) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Abitibi Entities;
     (f) Investments consisting of Hedge Agreements entered into in the ordinary
course of business consistent with past practice;
     (g) Investments in the form of non-cash consideration received (i) from any
Asset Sale permitted hereunder (other than to the extent such Asset Sale
involves the sale or disposition of cash or Cash Equivalents) or (ii) from any
sale or other disposition not constituting an Asset Sale (other than a sale or
disposition of cash or Cash Equivalents);
     (h) Investments in the form of loans and advances to, and Guarantees of the
obligations of, employees of any of the Abitibi Entities or employees of ABH
incurred in the ordinary course of business, in an aggregate amount not to
exceed (x) $5,000,000 to the extent directly attributable to the relocation of
the corporate headquarters of ABH and (y) in addition to the Investments
permitted pursuant to the preceding clause (x), $2,000,000, in each case at any
one time outstanding;

37



--------------------------------------------------------------------------------



 



     (i) Investments consisting of Guarantees of Indebtedness otherwise
permitted under Section 5.03;
     (j) Investments in the form of payment of intercompany expenses to the
extent permitted under clause (vi) of Section 5.07;
     (k) the acquisition or redemption of Equity Interests of Augusta Newsprint
not owned on the Effective Date by ABH or any of its Subsidiaries; provided,
that Augusta Newsprint shall have become a Guarantor to the extent required
under Section 4.13(b); and
     (l) other Investments in an aggregate amount not to exceed $30,000,000 at
any time outstanding; provided, that the aggregate amount of Investments made by
Guarantors in reliance on this Section 5.02(l) shall not exceed $10,000,000 at
any time outstanding.
     SECTION 5.03. Indebtedness. Directly or indirectly create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
     (a) Indebtedness (other than Indebtedness permitted under Section 5.03(k))
outstanding on the Petition Date;
     (b) Indebtedness of any Obligor created under the Transaction Documents;
     (c) Indebtedness of ACI in respect of the Abitibi DIP Term Facility in an
aggregate principal amount not to exceed $250,000,000 at any time outstanding;
     (d) Indebtedness of Bridgewater Paper Company Limited and its Subsidiaries
in respect of hedging obligations entered into in the ordinary course of
business and not for speculative purposes;
     (e) Indebtedness of any Abitibi Entity owing to any other Abitibi Entity;
provided that (x) any such Indebtedness of a Guarantor that is owed to another
Guarantor shall have administrative priority status in the US Case (or, with
respect to any such Indebtedness of an Abitibi Entity that has become a
Guarantor after the Effective Date, in a proceeding under Chapter 11 of the
Bankruptcy Code commenced by such Abitibi Entity after the Effective Date) of
the applicable Guarantor pursuant to Section 507(a)(2) of the Bankruptcy Code
and (y) any such Indebtedness of ACI that is owed to a Guarantor shall be
secured by a charge on the assets of ACI pursuant to paragraph 63 of the
Canadian Initial Order with the priority set forth in paragraph 89 thereof;
     (f) Indebtedness in respect of Capital Leases in an aggregate amount not to
exceed $15,000,000 at any time outstanding;
     (g) purchase money Indebtedness of the Abitibi Entities; provided that, any
such Indebtedness shall be secured only by the asset acquired, constructed,
developed or improved in connection with the incurrence of such Indebtedness;

38



--------------------------------------------------------------------------------



 



     (h) Indebtedness in respect of workers’ compensation claims, unemployment
or other insurance or self-insurance obligations, and similar obligations, in
each case incurred in the ordinary course of business;
     (i) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
     (j) Indebtedness under Hedge Agreements entered into in the ordinary course
of business consistent with past practice;
     (k) letters of credit issued in the ordinary course of business having an
aggregate face amount not to exceed, as of any date of incurrence of such
Indebtedness, $135,000,000;
     (l) Indebtedness solely in respect of premium financing or similar deferred
obligations with respect to insurance policies purchased in the ordinary course
of business;
     (m) Guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of any Abitibi Entity;
     (n) Indebtedness in respect of any Guarantee made by (i) any Abitibi
Petitioner of Indebtedness permitted under Section 5.03(c) and (ii) any Abitibi
Entity of Indebtedness (other than Indebtedness permitted under Section 5.03(c))
of any other Abitibi Entity otherwise permitted hereunder; provided, that any
such Indebtedness in respect of a Guarantee made by a Guarantor shall be
subordinated to the Guaranteed Obligations of such Guarantor pursuant to an
Intercompany Subordination Agreement substantially in the form of Exhibit A
unless an order of the Bankruptcy Court provides that such Indebtedness shall
have administrative priority status in the US Case of such Guarantor pursuant to
Section 507(a)(2) of the Bankruptcy Code;
     (o) (i) Indebtedness of Augusta Newsprint incurred after the Petition Date
to finance the acquisition or redemption of Equity Interests of Augusta
Newsprint not owned on the Effective Date by ABH or any of its Subsidiaries, in
an aggregate principal amount not to exceed $100,000,000 at any time outstanding
(“Redemption Indebtedness”) and (ii) Indebtedness in respect of Guarantees made
by ACSC of Redemption Indebtedness; provided, that the aggregate amount of
Redemption Indebtedness so guaranteed by ACSC shall not exceed the product of
(x) the percentage of Augusta Newsprint’s outstanding Equity Interests held by
ACSC and (y) the aggregate principal amount of Redemption Indebtedness then
outstanding;
     (p) Indebtedness of any Abitibi Entity (other than the Seller) arising from
agreements of such Abitibi Entity providing for indemnification, adjustment of
purchase price or similar obligations, in each case, entered into in connection
with the sale or other disposition of any business, assets or Equity Interest of
any such Abitibi Entity permitted under this Agreement, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Equity Interest; provided that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the net
proceeds, whether or not cash, actually received by the Abitibi Entities in
connection with such disposition; and

39



--------------------------------------------------------------------------------



 



     (q) other unsecured Indebtedness of the Abitibi Entities in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding.
     SECTION 5.04. Fundamental Changes; Disposition Of Assets; Acquisitions.
Enter into any transaction of merger, amalgamation, reorganization or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
     (a) (i) any Abitibi Entity may be merged or amalgamated with or merged into
any Guarantor; provided that (x) in the case of any such merger or amalgamation
involving a Guarantor, the continuing or surviving Person shall be a Guarantor
and (y) in the case of any such merger or amalgamation involving ACI, the
continuing or surviving Person (1) shall have assumed all of ACI’s obligations
under the Transaction Documents pursuant to documentation reasonably
satisfactory to the Agent and (2) shall have delivered to the Agent proper
financing statements, financing change statements and/or financing statement
amendments under the UCC and PPSA of all jurisdictions that the Agent deems
reasonably necessary or desirable in order to continue the perfection of the
ownership and security interests contemplated by the Transaction Documents and
(3) shall have delivered to the Agent such legal opinions with respect to the
foregoing matters as the Agent shall have reasonably requested, and (ii) any
Abitibi Entity may be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Guarantor;
     (b) (i) any Abitibi Entity that is not a Guarantor may be merged or
amalgamated with or merged into any other Abitibi Entity that is not a
Guarantor; provided that in the case of any such merger or amalgamation
involving ACI, the continuing or surviving Person shall have satisfied the
requirements set forth in subclauses (y)(1), (y)(2) and (y)(3) of
Section 5.04(a)) and (ii) any Abitibi Entity (other than ACI) that is not a
Guarantor may be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Abitibi Entity that is not a Guarantor;
     (c) sales or other dispositions of assets that do not constitute Asset
Sales;
     (d) disposals of obsolete, worn out or surplus equipment in the ordinary
course of business or as approved by the Bankruptcy Court, in the case of the
Guarantors, or the Canadian Court, in the case of the other Abitibi Entities;
     (e) sales of accounts receivable, payment intangibles, collections thereon
and related assets and Related Security by ACI and ACSC to the Seller, and sales
of such accounts receivables, payment intangibles, collections thereon and
related assets and Related Security by

40



--------------------------------------------------------------------------------



 



the Seller, in each case pursuant to the Originator Purchase Agreement and the
ARRPA; provided that, except as contemplated by the Originator Purchase
Agreement, no such sales shall take the form of capital contributions or other
Investments;
     (f) Investments made in accordance with Section 5.02;
     (g) any liquidation, winding-up or dissolution of Augusta Newsprint or of
Bridgewater or any of its Subsidiaries or of all or any part of their respective
business, assets or property;
     (h) the disposition of (i) all or substantially all of the Equity Interests
or assets of Lufkin, Manicouagan Power Company and ACH Limited Partnership,
(ii) any timberland assets and (iii) any assets associated with a mill or other
facility that has been permanently closed;
     (i) other Asset Sales (other than Equity Interests of ACI, the Seller or
any Guarantor) in an aggregate amount not to exceed $100,000,000, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
such Asset Sale or shall be caused thereby.
     SECTION 5.05. Disposal of Subsidiary Equity Interests. Except for any sale
of all of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 5.04, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Subsidiaries, except to qualify directors if required by applicable law.
     SECTION 5.06. Conduct of Business. Except as required by the Bankruptcy
Code or the Canadian Court, engage in any business other than the businesses
engaged in by such Obligor or such Subsidiary on the Effective Date.
     SECTION 5.07. Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate other than (i) transactions entered into in the
ordinary course of business and on terms that are no less favorable to the
relevant Abitibi Entity than those terms that might reasonably have been
obtained in a comparable transaction at such time on an arm’s length basis by
the relevant Abitibi Entity and an unrelated Person, (ii) transactions between
or among Guarantors, (iii) compensation, retirement, expense reimbursement,
insurance and indemnification arrangements with directors, officers, employees
or consultants in the ordinary course of business consistent with the 13-Week
Projection; (iv) allocation of customer orders between the Abitibi Entities and
the Bowater Entities determined in the ordinary course of business in a manner
consistent with past practice; (v) payments in the ordinary course of business
to the Bowater Entities of amounts received by Abitibi Entities and representing
payments on accounts receivable of the Bowater Entities consistent with past
practice and permitted by orders of the Bankruptcy Court and/or the Canadian
Court, as applicable; (vi) allocation of selling, general and administrative
expenses between Abitibi Entities and Bowater Entities in the ordinary course of
business in a manner consistent with past practice; (vii) joint purchasing
agreements between or among the Abitibi Entities and the Bowater Entities
whereby the parties thereto agree to jointly purchase goods or services from
third parties; provided that such joint purchasing agreements are on terms no
less favorable than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate and (viii) transactions contemplated by
the ARRPA and the Originator Purchase Agreement.

41



--------------------------------------------------------------------------------



 



     SECTION 5.08. Restricted Junior Payments. Make any Restricted Junior
Payment, except (a) payments made pursuant to “first day” orders in the US
Cases, the Canadian Initial Order, the Canadian Amended Order or other orders
entered by the Bankruptcy Courts or action approved by the monitor pursuant to
the Canadian Amended Order with notice to the Agent and (y) payments in respect
of Adequate Protection Claims to the extent authorized by the Bankruptcy Court;
provided that payments of regularly scheduled interest shall be permitted
(i) with respect to post-petition Indebtedness and (ii) with respect to
pre-petition Indebtedness to the extent authorized by an order of the Bankruptcy
Courts; provided further, that Indebtedness secured by a Lien permitted under
Section 5.01 on an asset that is disposed of pursuant to a transaction permitted
under Section 5.04 may be prepaid with the proceeds of such disposition.
Notwithstanding the foregoing, the following, to the extent not covered by an
existing order of the US and Canadian Courts, shall be permitted:
     (1) any payment solely to reimburse ABH or its Affiliates for actual
out-of-pocket expenses, not including fees paid directly or indirectly to ABH or
its Affiliates, for the provision of services by unaffiliated third parties to
the Abitibi Entities;
     (2) payments to, or on behalf of, ABH solely to permit ABH to pay its
reasonable accounting, legal and administrative expenses when due, in an
aggregate amount in any Fiscal Year not to exceed 50% of the amount of such
expenses incurred by ABH during such Fiscal Year; provided, that the amount of
such payments permitted to be made during any Fiscal Year shall be increased by
the amount of such expenses allocated by ABH to Bowater Incorporated, Bowater
Newsprint South LLC or any of their Subsidiaries for such Fiscal Year (such
amount to be equal to 50% of the amount of such expenses incurred by ABH during
such Fiscal Year), but only to the extent such Persons have failed to pay such
amount; provided further, that the aggregate amount of such payments made in
reliance on the preceding proviso after the Effective Date shall not exceed the
sum of (x) $15,000,000 plus (y) the excess (if any) of (i) the aggregate amount
of payments permitted to be made pursuant to this clause (2) in all previous
Fiscal Years over (ii) the aggregate amount of payments actually made pursuant
to this clause (2) in all previous Fiscal Years (in each case without giving
effect to the provisos thereto); and
     (3) for so long as any Abitibi Entity is a member of a group filing a
consolidated or combined tax return with ABH (each an “Applicable Abitibi
Entity”), payments to ABH in respect of the portion of ABH’s consolidated tax
liability that is attributable to the Applicable Abitibi Entities (“Tax
Payments”); provided that the Tax Payments shall not exceed the taxes (including
any penalties and interest) that would have been payable by the Abitibi Entities
as a stand-alone group, taking into account any carryovers and carrybacks of tax
attributes (such as net operating losses) of the Abitibi Entities from other
taxable years.
     SECTION 5.09. Actions Voiding Coverage Under the Insurance Policy. Take any
action or knowingly fail to take any action where such action or failure to act
voids, or could reasonably be expected to void, coverage under the Insurance
Policy.
     SECTION 5.10. Accounting Changes. Make any change in its Fiscal Year
without the prior written consent of the Agent.

42



--------------------------------------------------------------------------------



 



     SECTION 5.11. Chapter 11 Claims. In the Chapter 11 Cases, incur, create,
assume, suffer to exist or permit any other Superpriority Claim which is senior
to or pari passu with the Superpriority Guaranty Claims or the Superpriority
Receivables Claims, except for the Carve-Out and, in the case of the
Superpriority Guaranty Claims, the Adequate Protection Claims.
     SECTION 5.12. Carve-out. Permit any portion of the Carve-Out or any
proceeds of any purchase or reinvestment made pursuant to the ARRPA to be used
for the payment of professional fees and disbursements incurred in connection
with (a) asserting any claims or causes of action against the Agent or the Banks
and/or challenging or raising any defense to the Guaranteed Obligations or any
other obligations of ACI, ACSC or the Seller under the Transaction Documents,
(b) asserting or prosecuting any action for preferences, fraudulent conveyances,
or other avoidance power claims against the Agent or the Banks or (c) objecting
to or contesting the true sale nature of the sale and/or contribution of the
Transferred Receivables, or permit more than $50,000 of the Carve-Out, or any
proceeds received by any Abitibi Entity from the purchase by the Banks of
Receivable Interests, or the reinvestment with the Seller of any Collections, in
each case pursuant to the ARRPA, to be used to pay professional fees and
disbursements for investigation of such claims, causes of action or defenses by
any committee or any representative of the estate.
     SECTION 5.13. Amendments or Waivers of Organizational Documents and Certain
Related Agreements. Agree to any amendment, restatement, supplement or other
modification to, or waiver of, any of its Organizational Documents after the
Effective Date if such amendment, restatement, supplement or other modification
or waiver would be adverse to the interests of the Banks in any material
respect; provided, however, that any amendment, restatement, supplement or other
modification to, or waiver of, any of the Organizational Documents of Augusta
Newsprint or of Bridgewater or any of its Subsidiaries shall be deemed to be not
adverse to the interests of the Banks in any material respect.
     SECTION 5.14. Minimum Cumulative Consolidated EBITDAR. Permit Cumulative
Consolidated EBITDAR (determined on the basis of the Authorized Officer
Certification most recently delivered pursuant to Section 4.01(b) or 4.01(c))
for any period set forth in the table below (in each case considered as a single
accounting period) to be less than the corresponding amount set forth for such
period:

              Minimum     Cumulative     Consolidated Period   EBITDAR
Fiscal Quarter Ending June 30, 2009
  $ 45,000,000  
Period of Two Consecutive Fiscal Quarters Ending September 30, 2009
  $ 90,000,000  
Period of Three Consecutive Fiscal Quarters Ending December 31, 2009
  $ 135,000,000  
Period of Four Consecutive Fiscal Quarters Ending March 31, 2010
  $ 180,000,000  
Period of Four Consecutive Fiscal Quarters Ending June 30, 2010
  $ 180,000,000  
Period of Four Consecutive Fiscal Quarters Ending September 30, 2010
  $ 180,000,000  

43



--------------------------------------------------------------------------------



 



     ; provided that failure to comply with the foregoing shall not constitute
an Event of Default on any date (the “Applicable Date”) if (x) (i) the daily
average Liquidity for the most recent four calendar week period (with each
calendar week being deemed to end on Friday) ending prior to the Applicable Date
is at least $100,000,000 and (ii) Liquidity on the Applicable Date is at least
$75,000,000 or (y) the Applicable Date is prior to August 20, 2009.
     SECTION 5.15. Minimum Liquidity. (a) Permit Liquidity to be less than
$25,000,000 at any time on or after the Effective Date or (b) permit daily
average Liquidity for any four consecutive calendar week period (with each
calendar week being deemed to end on Friday) commencing with the four
consecutive calendar week period ending on the first Friday following the
Effective Date to be less than $50,000,000.
     SECTION 5.16. Combined Capital Expenditures. Permit Combined Capital
Expenditures for any period set forth in the table below to be greater than the
corresponding amount for such period set forth in such table:

              Maximum     Combined     Capital Period   Expenditures
Fiscal Year 2009
  $ 90,000,000  
Fiscal Year 2010
  $ 90,000,000  

ARTICLE 6
Events Of Default
     If any of the following events (each an “Event of Default”) shall occur:
     (a) Failure to Make Payments When Due. Any Guarantor shall fail to pay when
and as required to be paid herein, any amount of the Guaranteed Obligations, or
any Obligor shall fail to pay when due any other amount payable under this
Agreement and such failure shall continue unremedied for a period of three
Business Days;
     (b) Breach of Certain Covenants. Any Obligor shall fail to perform or
observe any term, covenant or agreement contained in Sections 4.01(a), 4.01(b),
4.01(c), 4.03(a), 4.06 or 4.09 or Article 5;
     (c) Other Defaults. Any Obligor shall fail to perform or observe any other
covenant or agreement (not specified in clauses (a) or (b) above) contained in
this Agreement and such failure shall not have been remedied or waived within
ten days (or, in the case of Section 4.04, within two Business Days) after an
officer of ACI, Donohue or such Obligor becoming aware of such failure;

44



--------------------------------------------------------------------------------



 



     (d) Breach of Representations, Etc. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
other Obligor herein (or any certification by a Authorized Officer expressly
contemplated by this Agreement) shall be incorrect or misleading in any material
respect when made or deemed made;
     (e) [Reserved];
     (f) [Reserved];
     (g) [Reserved];
     (h) Employee Benefit Plans. One or more ERISA Events shall occur which,
individually or in the aggregate, could reasonably be expected to result in
liability of any Abitibi Entity or any of their respective ERISA Affiliates in
excess of $25,000,000 during the term hereof; (ii) any fact or circumstance
shall exist that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code, or
(iii) in respect of any Abitibi Entity that is a Canadian Person, any event
(other than the failure to make the payment of the special amortization payments
since the Petition Date) shall occur which would entitle a Person (without the
consent of any Abitibi Entity) to wind-up or terminate a Pension Plan in full or
in part, or the institution of any steps by any Person to withdraw from,
terminate participation in, wind-up or order the termination or wind-up of, in
full or in part, any Pension Plan, or any Abitibi Entity that is a Canadian
Person shall receive material correspondence from a Governmental Authority
relating to a potential or actual, partial or full, termination or wind-up of
any Pension Plan, or an event (other than the failure to make the payment of the
special amortization payments since the Petition Date) shall occur respecting
any Pension Plan which would result in the revocation of the registration of
such Pension Plan or which could otherwise reasonably be expected to adversely
affect the tax status of any such Pension Plan, or any Abitibi Entity that is a
Canadian Person shall fail to make a required contribution to or payment under
any Pension Plan when due (other than the failure to make the payment of the
special amortization payments since the Petition Date);
     (i) [Reserved];
     (j) Relief From Automatic Stay. The Bankruptcy Court or the Canadian Court
shall enter an order or orders granting relief from the automatic stay
applicable under Section 362 of the Bankruptcy Code or the stay arising under
the Canadian Amended Order, as applicable, to the holder or holders of any
security interest to permit foreclosure (or the granting of a deed in lieu of
foreclosure or the like) on any assets of any of the Abitibi Entities which have
a value in excess of $10,000,000 in the aggregate;
     (k) [Reserved];
     (l) Pre-Petition Payments. Any Abitibi Entity that is a party to any of the
Cases shall make any Pre-Petition Payment other than Pre-Petition Payments
authorized by the Bankruptcy Court in accordance with “first day” orders entered
in the US Cases or as authorized by the Canadian Initial Order, the Canadian
Amended Order, the US Interim Order or other orders of

45



--------------------------------------------------------------------------------



 



the Bankruptcy Court or the Canadian Court entered with the consent of (or
non-objection by) the Agent (acting at the direction of the Majority Banks);
     (m) [Reserved];
     (n) Supportive Actions. Any Abitibi Entity or ABH shall take any action in
support of any matter set forth in paragraph (j) or (l) above or any other
Person shall do so and such application is not contested in good faith by the
Obligors and the relief requested is granted in an order that is not stayed
pending appeal;
     (o) Collateral Matters. A final non-appealable order of the Bankruptcy
Court or the Canadian Court shall be entered that provides for the recovery from
any portion of the Collateral of any costs or expenses of preserving or
disposing of such Collateral under section 506(c) of the Bankruptcy Code; or any
Abitibi Entity, ABH or the Seller shall bring a motion in any of the Cases
seeking, or otherwise consent to, authority from the Bankruptcy Court or the
Canadian Court (i) to recover from any portions of the Collateral any costs or
expenses of preserving or disposing of such Collateral under section 506(c) of
the Bankruptcy Code or (ii) to effect any other action or actions adverse to the
Agent or Banks or their rights and remedies hereunder or their interest in the
Collateral, except to the extent such action (or actions) is an integral part of
a transaction expressly permitted under this Agreement;
     (p) Material Impairment of Rights. Any Abitibi Entity, ABH or the Seller
shall seek to, or shall support (whether by way of motion or other pleadings
filed with the Bankruptcy Court or the Canadian Court or any other writing
executed by any Abitibi Entity, ABH or the Seller or by oral argument) any other
Person’s motion to, (1) disallow in whole or in part any of the obligations
arising under this Agreement or any other Transaction Document, (2) challenge
the validity and enforceability of the claims granted or confirmed herein or in
the US Interim Order (prior to the entry of the US Final Order), the US Final
Order (thereafter) or the Securitization Provisions of the Canadian Amended
Order, in each case as applicable, in favor of the Agent and the Banks or (3)
challenge the validity or the true sale/contribution nature of the transfers of
the Originator Receivables from the Originators to the Seller;
     (q) Change of Control. A Change of Control shall occur; or
     (r) Event of Termination. An “Event of Termination” (as defined in the
ARRPA) shall occur and be continuing;
     then, and during the continuation of any such event, the Agent may, or at
the written direction of the Majority Banks shall, by written or telecopied
notice to ACI and Donohue (with a copy to counsel for the Official Creditors’
Committee appointed in the Cases, the United States Trustee for the District of
Delaware and the monitor in the Canadian Case), take any or all of the following
actions, at the same or different times, in each case without further order of
or application to the Bankruptcy Court or the Canadian Court (provided, that
with respect to clause (ii) below, the Agent shall provide ACI and Donohue (with
a copy to counsel for the Official Creditors’ Committee in the Cases, the United
States Trustee for the District of Delaware and the monitor in the Canadian
Case) with five (5) Business Days’ written notice prior to taking the action
contemplated thereby; in any hearing after the giving of the aforementioned
notice, the

46



--------------------------------------------------------------------------------



 



only issue that may be raised by any party in opposition thereto being whether,
in fact, an Event of Default has occurred and is continuing): (i) declare the
Guaranteed Obligations and all other monetary obligations of the Obligors
hereunder to be forthwith due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding, (ii) set off amounts
in any accounts maintained with the Agent and apply such amounts to the
obligations of the Obligors hereunder and in the other Transaction Documents and
(iii) exercise any and all remedies under the Transaction Documents and under
applicable law available to the Agent and the Banks.
ARTICLE 7
Miscellaneous
     SECTION 7.01. Notices. All notices and other communications hereunder
shall, unless otherwise stated herein, be given in writing or by any
telecommunication device capable of creating a written record, to the applicable
party at its address set forth below or at such other address as shall be
designated by such party in a notice to the other parties hereto given as
provided herein.
     (a) If to any Guarantor, in all cases (other than in respect of service of
process in accordance with Section 7.08(d)) to:
Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montreal QC H3B 542
Canada
Attention: Treasury Department
Facsimile No.: 514-394-2267
       With a copy to:
Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montreal QC H3B 542
Canada
Attention: Stephanie Leclaire, Chief Legal Officer
Facsimile No.: 514-394-3644
     (b) If to any Guarantor (in respect of service of process in accordance
with Section 7.08(d)) to:
Abitibi Consolidated Sales Corporation
55 E. Camperdown Way
Greenville, SC 29601
Attention: Treasury
Facsimile No.: 514-394-2267

47



--------------------------------------------------------------------------------



 



       With a copy to:
Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montreal QC H3B 542
Canada
Attention: Stephanie Leclaire, Chief Legal Officer
Facsimile No.: 514-394-3644
     (c) If to ACI, in all cases to:
Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montreal QC H3B 542
Canada
Attention: Treasury Department
Facsimile No.: 514-394-2267
       With a copy to:
Abitibi-Consolidated Inc.
1155 Metcalfe Street, Suite 800
Montreal QC H3B 542
Canada
Attention: Stephanie Leclaire, Chief Legal Officer
Facsimile No.: 514-394-3644
     (d) If to the Agent, in all cases to:
Citibank, N.A.
390 Greenwich Street
1st Floor
New York, New York 10013
Attention: David Jaffe
Facsimile No.: 212-723-8721
     (e) If to any Bank, in accordance with Section 10.02 of the ARRPA.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy equipment of the sender, or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 7.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 7.01.

48



--------------------------------------------------------------------------------



 



     SECTION 7.02. Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by any Obligor herein or in
any certificate or other instrument delivered by any Obligor or on its behalf in
connection with the Transaction Documents shall be considered to have been
relied upon by the Banks and the other parties hereto and shall survive the
execution and delivery of the Transaction Documents and the purchase of any
Receivable Interests by the Banks pursuant to the ARRPA, regardless of any
investigation made by the Banks or such other parties or on their behalf and
notwithstanding that the Agent or any Bank may have notice or knowledge of any
Default or incorrect representation or warranty at the time any such purchase,
and shall continue in full force and effect so long as any amount due or to
become due under the Transaction Documents is outstanding and unpaid and any
Purchase Limit remains in effect.
     SECTION 7.03. No Waiver. No failure or delay by the Agent in exercising any
right, power or privilege under this Agreement or the ARRPA shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
     SECTION 7.04. Amendments and Waivers. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Agent (acting in accordance with Section 10.01 of the ARRPA)
and the Obligors.
     SECTION 7.05. Successors and Assigns. This Agreement shall be binding upon
the Obligors and their successors and assigns, for the benefit of the Banks and
their successors and assigns, except that no Obligor may transfer or assign any
or all of its rights or obligations hereunder without the prior written consent
of the Agent.
     SECTION 7.06. Damages Waiver. To the extent permitted by applicable law, no
Obligor shall assert, and each hereby waives, any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Transaction
Document.
     SECTION 7.07. Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 7.08. Governing Law; Jurisdiction; Etc.. (a) This Agreement shall
be construed in accordance with and governed by the law of the State of New
York.
     (b) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement or the
other Transaction Documents, or for recognition or enforcement of any judgment,
and each party

49



--------------------------------------------------------------------------------



 



hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (c) Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Transaction Document
in any court referred to in subsection (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.
     (d) Each Guarantor consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to it in care
of ACSC at its address specified in Section 7.01(b). ACI consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to the attention of the ACSC at its address specified in
Section 7.01(c), or in any other manner permitted by applicable law. Nothing in
this Section 7.08 shall affect the right of any Bank or the Agent to serve legal
process in any other manner permitted by law.
     SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT
EXECUTED OR DELIVERED PURSUANT HERETO.
     SECTION 7.10. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery by telecopier, PDF or other
electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. This Agreement, the other Transaction Documents and any separate
letter agreements with respect to fees payable to the Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
     SECTION 7.11. Judgment Currency. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in Dollars
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent or its assigns could
purchase Dollars with such other currency at New York, New York on the Business
Day preceding that on which final judgment is given.

50



--------------------------------------------------------------------------------



 



     (b) The obligations of the each Guarantor (each, a “Payor”) in respect of
any sum due from such Payor to the Banks or the Agent (each, a “Recipient”)
hereunder shall, notwithstanding any judgment in a currency other than Dollars,
be discharged only to the extent that on the Business Day following such
Recipient’s receipt of any sum adjudged to be so due in such other currency,
such Recipient may, in accordance with normal banking procedures purchase (and
remit in New York) Dollars with such other currency; if the Dollars so purchased
and remitted are less than the sum originally due to such Recipient in Dollars,
the relevant Payor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the relevant Recipient against such loss, and if the
Dollars so purchased exceed the sum originally due to the relevant Recipient in
Dollars, the relevant Recipient agrees to remit to the relevant Payor such
excess.
     SECTION 7.12. Assignment of Guaranteed Obligations. In accordance with the
terms of Section 10.03 of the ARRPA, each Bank may from time to time without
notice to the undersigned (or any of them), assign or transfer its Guaranteed
Obligations or any interest therein to an Eligible Assignee. Notwithstanding any
such assignment or transfer made in accordance with Section 10.03 of the ARRPA,
such Guaranteed Obligations shall be and remain Guaranteed Obligations for the
purposes of this Agreement, and each and every assignee or transferee of any of
the Guaranteed Obligations or of any interest therein (to the extent such
assignment or transfer was effected in accordance with Section 10.03 of the
ARRPA) shall, to the extent of the interest of such assignee or transferee in
the Guaranteed Obligations, be entitled to the benefits of this Guaranty to the
same extent as if such assignee or transferee were a Bank as of the Effective
Date.
     SECTION 7.13. Execution By ACI. This Agreement shall be considered to be
executed and delivered by ACI in the United States of America and once an
authorized director or officer of ACI resident in the United States of America
has executed the same.
     SECTION 7.14. Interpretation (Québec). For purposes of any assets,
liabilities or entities located in the Province of Québec and for all other
purposes pursuant to which the interpretation or construction of this Agreement
may be subject to the laws of the Province of Québec or a court or tribunal
exercising jurisdiction in the Province of Québec, (a) “personal property” shall
include “movable property”, (b) “tangible property” shall include “corporeal
property”, (c) “intangible property” shall include “incorporeal property”, (d)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, (e) all
references to filing, perfection, priority, remedies, registering or recording
under the UCC or PPSA shall include publication under the Civil Code of Québec,
(f) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (g) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (h) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (i) an “agent” shall include a
“mandatary”, (j) “joint and several” shall include “solidary”; (k) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”; (l) “priority” shall include “prior claim”; (m) “state” shall include
“province” and (n) “accounts” shall include “claims”.

51



--------------------------------------------------------------------------------



 



     SECTION 7.15. Language. This Agreement and all related documents have been
written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.
     SECTION 7.16. Effectiveness. This Agreement shall become effective when
(x) copies hereof which, when taken together, bear the signatures of ACI and
each of the Guarantors shall have been received by the Agent and (y) the ARRPA
shall have become effective in accordance with its terms.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            OBLIGORS:


   ABITIBI-CONSOLIDATED INC., as an Obligor
 
       By:           Name:           Title:           GUARANTORS AND OBLIGORS:


   DONOHUE CORP., as a Guarantor and Obligor

       By:           Name:           Title:          
   ABITIBI CONSOLIDATED SALES CORPORATION,
  as a Guarantor and Obligor

       By:           Name:           Title:          
   ABITIBI-CONSOLIDATED CORP.,
  as a Guarantor and Obligor

       By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

           
AUGUSTA WOODLANDS, LLC,
as a Guarantor and Obligor

By:  ABITIBI-CONSOLIDATED CORP.,
         its Sole Member
      By:           Name:           Title:          
ABITIBI-CONSOLIDATED ALABAMA CORPORATION,
as a Guarantor and Obligor

    By:           Name:           Title:          
ALABAMA RIVER NEWSPRINT COMPANY,
as a Guarantor and Obligor

    By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Agreed to and accepted by:
 CITIBANK, N.A., as Agent

            By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Intercompany Subordination Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07
Adverse Proceedings
     All Adverse Proceedings as have been disclosed in AbitibiBowater Inc.’s
Annual Report on Form 10-K filed on April 30, 2009 and Quarterly Report on Form
10-Q filed on May 15, 2009 (SEC File No. 001-33776), which include the
following:

  -   AbitibiBowater Inc. v. Government of Canada: expropriation of
AbitibiBowater’s assets in the Province of Newfoundland and Labrador.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.09
Environmental Matters
No known exceptions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.11
ERISA and Pension Plan Matters
I. Disclosures related to Canadian Law
Promises of Benefit Improvements:
(1) Promise to amend some pension plans (the “2009 Plans”) effective January 1,
2009 to provide cost of living increase of pensions in payment to eligible
retirees effective January 1, 2009, January 1, 2011 and January 1, 2013 (for
Alma, increases are January 1, 2010, January 1, 2012 and January 1, 2014).
(2) Promise to amend the 2009 Plans effective May 1, 2009, including the
following:

  •   Increase in member contributions to 7.5% of earnings from May 1, 2009
(7.3% at Thorold)     •   Increase in pension formula for all service from 1.70%
to 1.75% of final (or best, as applicable) five-year average earnings for
eligible employees retiring from active service (for Fort Frances, pension is
based on greater of minimum formula which is being increased from 1.70% to 1.75%
and formula of 2% with an offset which is being reduced from .15% to .08% of
final average earnings up to final average YMPE; for Alma, formula is being
increased to 1.79% of final average earnings times credited service, less offset
equal to 1/35 of QPP pension)     •   Change in early retirement provisions to
provide no reduction in the pension and bridge benefit amounts (subject to
minimum reductions imposed by the tax rules) for eligible employees retiring
from active service at age 57 with at least 20 years of service (For Alma,
bridge benefit amount before age 60 also increased from $32 to $33).

The promise to amend the 2009 Plans referenced in paragraphs (1) and (2) above
applies to unionized members that were covered by the applicable collective
agreements.
The cost of living increase referenced in paragraph (1) has been paid since
January 1, 2009 to the members of the 2009 Plans. The promises to amend the 2009
Plans referenced in paragraph (2) will not be implemented until amendments have
been filed with and registered by the relevant pension regulatory authorities
and the Canada Revenue Agency.
(3) Promise to amend other pension plans (the “2010 Plans”) effective January 1,
2010 to provide cost of living increase of pensions in payment to eligible
retirees effective January 1, 2010, January 1, 2012 and January 1, 2014.
(4) Promise to amend the “2010 Plans effective May 1, 2010, including the
following:

  •   Increase in member contributions to 7.5% of earnings from May 1, 2010

 



--------------------------------------------------------------------------------



 



  •   Increase in pension formula for all service from 1.70% to 1.75% of final
(or best, as applicable) five-year average earnings for eligible employees
retiring from active service     •   Change in early retirement provisions to
provide no reduction in the pension and bridge benefit amounts (subject to
minimum reductions imposed by the tax rules) for eligible employees retiring
from active service at age 57 with at least 20 years of service.

Suspension of Non-Registered Plans Payments:
On April 17, 2009, ACI suspended any and all payments of all benefits under all
non-registered Pension Plans.
Decision Received from the Quebec Pension Regulator:
On May 11, 2009, the Quebec pension regulator (“Régie des rentes du Québec”)
ordered in a formal decision to limit the payments from the plans regulated by
the Quebec pension regulator to monthly pension benefits paid and to be paid
from the plans, transfers of additional voluntary contributions and
contributions credited to a member in a defined contribution section of a plan
and the payment of the plans’ administration fees and expenses. The Obligors
have decided to apply this decision to all their Canadian pension plans.
Financial Services Tribunal-Hearing — ACI:
On July 22, 2008, ACI, filed a request for hearing regarding a Notice of
Proposal of the Deputy Superintendent, Pensions (Ontario), dated June 27, 2008,
to refuse to consent to transfers of assets effective January 1, 1998, from the
Stone Salaried Plan and the Abitibi Non-Union Plan to the Stone Non-Union Plan
under section 81 of the PBA. The pension plans impacted by the Notice of
Proposal and the hearing before the Tribunal are: the “Pension Plan for Salaried
Employees of Stone-Consolidated Corporation”, Ontario Registration Number
0202424, the “Pension Plan for Non-Union Employees of Abitibi-Consolidated
Inc.”, Ontario Registration Number 0472928 and the “Pension Plan for Non-Union
Employees of Abitibi Consolidated Inc.”, Quebec Registration Number 101793
On May 1, 2009, ACI advised the Tribunal that it was subject to an Order dated
April 17, 2009 issued by the Superior Court of Quebec pursuant to the Companies
Creditors Arrangement Act, and requested a stay of the Tribunal’s proceedings.
Abitibi-Consolidated Inc. also advised that the Superintendent did not object to
the request for a stay of these proceedings. The Tribunal granted an adjournment
of the matter and directed Abitibi-Consolidated Inc. to provide the Tribunal
with an update by November 2, 2009.
II. Disclosures related to U.S. law
The following ERISA Events have occurred or are reasonably expected to occur,
without regard to whether any of such ERISA Events could reasonably be expected
to have a Material Adverse Effect:

4



--------------------------------------------------------------------------------



 



(A) The filing of the US Cases by AbitibiBowater Inc. constituted a reportable
event as defined in PBGC Regulations §4043.35(a)(1) with respect to the
AbitibiBowater Inc. Retirement Plan, the AbitibiBowater Inc. Pension Plan, the
Abitibi Consolidated U.S. Pension Plan for Certain Hourly-Paid Employees, and
the Abitibi Consolidated U.S. Retirement Plan. Notices of such reportable events
were filed with the PBGC on May 18, 2009.
(B) It is anticipated that the announced closing of the Alabama River Newsprint
paper mill owned by Abitibi-Consolidated Alabama Corporation will cause the
number of active participants in the Abitibi Consolidated U.S. Retirement Plan
to decrease to less than 80% of the active participants at the beginning of the
2009 plan year, which will constitute a reportable event as defined in PBGC
Regulations §4043.23.
(C) The anticipated closing of the Alabama River Newsprint paper mill may also
result in the imposition of joint and several liability on the Abitibi Entities
that are US Persons pursuant to Section 4062(e) of ERISA.
(D) Corporate restructuring occurring pursuant to the US Cases may result in
various other reportable events, including changes in contributing sponsors or
members of the controlled group within the meaning of PBGC Regulations §4043.29
or transfers of benefit liabilities within the meaning of PBGC Regulations
§4043.32
The following Employee Benefit Plans provide for health and welfare benefits to
retired and former employees of Abitibi Entities or their ERISA Affiliates for
which Abitibi Entities may be liable, without regard to whether such liabilities
could reasonably be expected to have a Material Adverse Effect:
(A) AbitibiBowater Benefit Plan, as restated effective January 1, 2009,
incorporating the retiree medical programs described in Section 1.04 thereof.
Although the most recent actuarial valuation for the AbitibiBowater Inc.
Retirement Plan, the AbitibiBowater Inc. Pension Plan, the Abitibi Consolidated
U.S. Pension Plan for Certain Hourly-Paid Employees, and the Abitibi
Consolidated U.S. Retirement Plan, as of January 1, 2009, have not yet
completed, it may be anticipated in light of recent market developments that the
present value of the aggregate benefit liabilities of some or all of such plans
may exceed the aggregate value of the assets of such plan, although the amount
of such excess, and whether it could reasonably be expected to have a Material
Adverse Effect, cannot be determined at this time.

5



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
Donohue Subsidiaries

                              Ownership Subsidiary   Jurisdiction   (direct or
indirect)
Abitibi-Consolidated Corp.
  Delaware     100 %
Abitibi-Consolidated U.S. Funding Corp.
  Delaware     100 %
Abitibi Consolidated Sales Corporation
  Delaware     100 %
Abitibi-Consolidated Alabama Corporation
  Alabama     100 %
Alabama River Newsprint Company
  Alabama     100 %
Augusta Newsprint Company
  Georgia     52.5 %
Augusta Woodlands, LLC
  Delaware     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
Website Address
The website addresses on which links to documents required to be delivered
pursuant to Section 4.01 may be posted are as follows:

  -   AbitibiBowater, Inc.: www.abitibibowater.com     -   SEC EDGAR:
www.sec.gov/edgar.shtml

 